 
Exhibit 10.1
 

 
 
 

 
CREDIT AGREEMENT
 
dated as of September 16, 2010
 
among
 
ROWAN COMPANIES, INC.,
as Borrower,


THE LENDERS PARTY HERETO FROM TIME TO TIME
as Lenders


and


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, an Issuing Lender and Swingline Lender
 
and
 
CITIBANK, N.A., DNB NOR BANK ASA and ROYAL BANK OF CANADA
as Co-Syndication Agents
 
$600,000,000
 

 
 
 

 
WELLS FARGO SECURITIES, LLC, CITIBANK, N.A.,
DNB NOR MARKETS, INC. and RBC CAPITAL MARKETS
as Co-Lead Arrangers and Joint Bookrunners
 

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
Article I
DEFINITIONS AND ACCOUNTING TERMS
1
     
1.1
Certain Defined Terms
1
1.2
Accounting Terms; Changes in GAAP
19
1.3
Classes and Types of Advances
19
1.4
Other Interpretive Provisions
19
     
Article II
CREDIT FACILITIES
20
     
2.1
Commitments
20
2.2
Evidence of Indebtedness
22
2.3
Letters of Credit
22
2.4
Swingline Advances
27
2.5
Borrowings; Procedures and Limitations
30
2.6
Prepayments
32
2.7
Repayment
33
2.8
Fees
34
2.9
Interest
35
2.10
Illegality
36
2.11
Breakage Costs
36
2.12
Increased Costs
37
2.13
Payments and Computations
39
2.14
Taxes
40
2.15
Mitigation Obligations; Replacement of Lenders
43
2.16
Defaulting Lenders
43
     
Article III
CONDITIONS PRECEDENT
45
     
3.1
Conditions Precedent to Closing Date
45
3.2
Conditions Precedent to Initial Term Borrowing
47
3.3
Conditions Precedent to Each Credit Extension
48
     
Article IV
REPRESENTATIONS AND WARRANTIES
49
     
4.1
Organization
49
4.2
Authorization
49
4.3
Enforceability
49
4.4
Financial Condition
49
4.5
Ownership and Liens
50
4.6
True and Complete Disclosure
50
4.7
Litigation
50
4.8
Compliance with Agreements
50
4.9
Pension Plans
51
4.10
Environmental Condition
51
4.11
Material Subsidiaries
51
4.12
Investment Company Act
51
4.13
Taxes
52
4.14
Permits, Licenses, etc
52
4.15
Use of Proceeds
52


 
-i-

--------------------------------------------------------------------------------

 

Table of Contents
(continued)


4.16
Condition of Property; Casualties
52
4.17
Insurance
52
4.18
Foreign Assets Control Regulations, etc
52
4.19
Obligations Pari Passu
53
     
Article V
AFFIRMATIVE COVENANTS
53
     
5.1
Organization
53
5.2
Reporting
53
5.3
Insurance
56
5.4
Compliance with Laws
56
5.5
Taxes
57
5.6
Additional Guarantors
57
5.7
Records; Inspection
57
5.8
Maintenance of Property
57
     
Article VI
NEGATIVE COVENANTS
57
     
6.1
Debt
57
6.2
Liens
58
6.3
[Reserved]
59
6.4
Acquisitions
59
6.5
Burdensome Agreements
60
6.6
Use of Proceeds; Use of Letters of Credit
60
6.7
Corporate Actions; Fundamental Changes
60
6.8
Sale of Assets
61
6.9
[Reserved]
61
6.10
Affiliate Transactions
61
6.11
Line of Business
61
6.12
Compliance with ERISA
61
6.13
Limitation on Accounting Changes or Changes in Fiscal Periods
61
6.14
Hedging Arrangements
62
6.15
Debt to Capitalization Ratio
62
     
Article VII
DEFAULT AND REMEDIES
62
     
7.1
Events of Default
62
7.2
Optional Acceleration of Maturity
63
7.3
Automatic Acceleration of Maturity
64
7.4
Set-off
64
7.5
Remedies Cumulative, No Waiver
65
7.6
Application of Payments
65
     
Article VIII
THE ADMINISTRATIVE AGENT AND ISSUING LENDERs
66
     
8.1
Appointment and Authority
66
8.2
Rights as a Lender
66
8.3
Exculpatory Provisions
66
8.4
Reliance by Administrative Agent and the Issuing Lenders
67
8.5
Delegation of Duties
68


 
ii

--------------------------------------------------------------------------------

 

Table of Contents
(continued)


8.6
Resignation of Administrative Agent or Issuing Lender
68
8.7
Non-Reliance on Administrative Agent and Other Lenders
68
8.8
No Other Duties, etc
69
     
Article IX
MISCELLANEOUS
69
     
9.1
Expenses; Indemnity; Damage Waiver
69
9.2
Waivers and Amendments
71
9.3
Severability
72
9.4
Survival of Representations and Obligations
72
9.5
Successors and Assigns Generally
72
9.6
Lender Assignments and Participations
73
9.7
Notices, Etc
76
9.8
Confidentiality
77
9.9
[Reserved]
77
9.10
Usury Not Intended
78
9.11
Usury Recapture
78
9.12
Payments Set Aside
78
9.13
Governing Law; Submission to Jurisdiction
79
9.14
Execution
79
9.15
Waiver of Jury
80
9.16
USA PATRIOT ACT Notice
80
9.17
No Fiduciary Duty
80
9.18
Termination of Commitments under Existing Credit Facility
80

 
EXHIBITS:
       
Exhibit A
-
Assignment and Acceptance
Exhibit B
-
Compliance Certificate
Exhibit C
-
Guaranty
Exhibit D
-
Notice of Borrowing
Exhibit E
-
Notice of Conversion or Continuance
     
SCHEDULES:
       
Schedule I
–
Pricing Schedule
Schedule II
–
Revolving Commitments
Schedule III
–
Existing Letters of Credit
Schedule IV
–
Notice Information
Schedule 4.11
–
Material Subsidiaries
Schedule 6.1
–
Existing Debt
Schedule 6.2
–
Existing Liens


 
iii

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This CREDIT AGREEMENT dated as of September 16, 2010 ("Agreement") is among (a)
Rowan Companies, Inc., a Delaware corporation ("Borrower"), (b) the Lenders (as
defined below), and (c) Wells Fargo Bank, National Association, as Swingline
Lender, an Issuing Lender, and as the Administrative Agent (each as defined
below) for the Lenders.
 
The parties hereto hereby agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.1           Certain Defined Terms.  As used in this Agreement (including in
the introduction), the defined terms set forth in the recitals above shall have
the meanings set forth above and the following terms shall have the following
meanings:
 
"2009 Notes" means the $500,000,000 aggregate principal amount of the Borrower’s
7.875% Senior Notes due 2019 issued pursuant to the Indenture (together with any
notes of such series issued in substitution or exchange therefor).
 
"2010 Notes" means the $400,000,000 aggregate principal amount of the Borrower’s
5.0% Senior Notes due 2017 issued pursuant to the Indenture (together with any
notes of such series issued in substitution or exchange therefor).
 
"Acquired Company" means Skeie Drilling & Production ASA, a Norwegian public
limited company.
 
"Acquired Company Debt Instruments" means (i) that certain Bond Agreement
between SKDP 1 Ltd. And Norsk Tillitsmann ASA, as Bond Trustee ("Norsk") dated
May 14, 2010, and (ii) each Amended and Restated Loan Agreement between SKDP and
Norsk, as Loan Trustee, for Rigs 1, 2 and 3 (guaranteed by SKDP 1 Ltd., SKDP 2
Ltd., and SKDP 3 Ltd., respectively) dated July 15, 2009.
 
"Acquisition" means the purchase by the Borrower or any of its Subsidiaries of
any business, including the purchase of associated assets or operations or the
Equity Interests of a Person.
 
"Additional Lender" shall mean either an Additional Revolving Lender or an
Additional Term Lender, as the context may require.
 
"Additional Revolving Lender" shall have the meaning assigned to such term in
Section 2.1(d)(i).
 
"Additional Term Lender" shall have the meaning assigned to such term in Section
2.1(d)(ii).
 
"Additional Notes" means any senior unsecured notes of one or more series (other
than the 2009 Notes and the 2010 Notes) issued by the Borrower from time to time
pursuant to the Indenture, together with any notes issued in substitution or
exchange therefor pursuant to the Indenture.
 
"Adjusted Base Rate" means, for any day, a fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the sum of the Federal Funds Rate in effect on such day plus 0.5% and (c)
the Eurodollar Rate in effect on such day (or if such day is not a Business Day,
the immediately preceding Business Day) for a deposit in Dollars with a maturity
of one month plus 1.0% per annum.  Any change in the Adjusted Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Rate or the Eurodollar Rate.

 
 

--------------------------------------------------------------------------------

 
 
"Administrative Agent" means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article VIII and any successor agent appointed pursuant to
Section 8.6.
 
"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
"Advance" means a Revolving Advance, a Term Advance or a Swingline Advance.
 
"Affiliate" means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
"Aggregate Letter of Credit Sublimit" means $150,000,000.
 
"Applicable Lender", when used with respect to the Term Loan Facility or the
Revolving Credit Facility, means a Lender that has a Commitment with respect to
such Facility or holds a Term Advance or a Revolving Advance, respectively.
 
"Applicable Margin" means, at any time, with respect to each Type and Class of
Advance, the Letters of Credit and the Commitment Fees, the percentage rate per
annum which is applicable at such time with respect to such Advance, Letter of
Credit or Commitment Fee as set forth in Schedule I.
 
"Applicable Percentage" means, at any time, (a) with respect to any Revolving
Lender, subject to any adjustment as provided in Section 2.16(a)(iv), the
percentage of the aggregate Revolving Commitments represented by such Lender's
Revolving Commitment at such time, provided that if the Revolving Commitments
have terminated, the Applicable Percentages of the Revolving Lenders shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments, and (b) with respect to any Term Lender, (i) prior to
the termination of the Term Commitments, the percentage of the aggregate Term
Commitments represented by such Lender's Term Commitment at such time and (ii)
following the termination of the Term Commitments, the percentage of the
aggregate principal amount of the Term Advances represented by such Lender's
Term Advances at such time.
 
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
"Arrangers" means Wells Fargo Securities LLC, Citibank, N.A.,
 
DnB NOR Markets, Inc. and RBC Capital Markets, each in their capacities as
co-lead arranger and joint bookrunner.
 
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
"Assignment and Acceptance" means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent and in
substantially the form set forth in Exhibit A or any other form approved by the
Administrative Agent that complies with Section 9.6.

 
-2-

--------------------------------------------------------------------------------

 
 
"Base Rate Advance" means an Advance which bears interest based upon the
Adjusted Base Rate as provided in Section 2.9(a).
 
"Borrowing" means a Revolving Borrowing or a Term Borrowing, as the context may
require.
 
"Business Day" means any day (a) other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Legal Requirements of,
or are in fact closed in, New York, North Carolina or Texas and (b) if the
applicable Business Day relates to any Eurodollar Advances, on which dealings
are carried on by commercial banks in the London interbank market.
 
"Capital Leases" means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.
 
"Cash Collateral Account" means a special cash collateral account pledged to the
Administrative Agent for the benefit of the Issuing Lenders containing cash
deposited pursuant to the terms hereof to be maintained with the Administrative
Agent in accordance with Section 2.3(g).
 
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders, as collateral for
the Letter of Credit Exposure, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lenders (which documentation is hereby
consented to by the Lenders).  Derivatives of such term have corresponding
meanings.
 
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
"Cash Management Bank" means any Lender or any Affiliate of a Lender that is a
counterparty to a Cash Management Agreement with the Borrower or any Subsidiary
thereof.
 
"Cash Management Bank Obligations" means all obligations of the Borrower or any
Subsidiary thereof arising from time to time under any Cash Management Agreement
with a Cash Management Bank; provided that if such Cash Management Bank ceases
to be a Lender or an Affiliate of a Lender hereunder, the Cash Management Bank
Obligations owed to such Cash Management Bank shall cease to be Cash Management
Bank Obligations and shall no longer be secured or guaranteed under any Credit
Document.
 
"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, state and local analogs, and all rules and regulations
and requirements thereunder.
 
"Change in Control" means the occurrence of any of the following events: (a) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all securities that such person or group has the right
to acquire (such right, an "option right"), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), or (b)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 
-3-

--------------------------------------------------------------------------------

 
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, for purposes of this Agreement and to the extent permitted by
applicable Laws, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted after the date of this Agreement.
 
"Class" has the meaning set forth in Section 1.3.
 
"Closing Date" means the first date all the conditions precedent in Section 3.1
are satisfied or waived in accordance with Section 9.2.
 
"Code" means the Internal Revenue Code of 1986, any successor statute and the
rules, regulations and published interpretations thereof.
 
"Commitment Fee" means the fees required under Section 2.8(a).
 
"Commitment Increase" means either a Revolving Facility Increase or a Term Loan
Facility Increase.
 
"Commitments" means, as to any Revolving Lender, its Revolving Commitment, and
as to any Term Lender, its Term Commitment.
 
"Compliance Certificate" means a compliance certificate executed by a senior
financial officer of the Borrower in substantially the same form as Exhibit B.
 
"Contingent Debt" means, with respect to any Person, without duplication, any
contingent liabilities, obligations or indebtedness of such Person (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection), including (a) any obligations or similar undertakings to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including any obligation to purchase any such Debt or any Property
constituting security therefor, to advance or provide funds or other support for
the payment or purchase of any such Debt or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, to lease or purchase Property, securities or services primarily for the
purpose of assuring the holder of such Indebtedness, or otherwise to assure or
hold harmless the holder of such Debt against loss in respect thereof, (b)
obligations to indemnify other Persons against liability or loss, to the extent
not arising in the ordinary course of business, and (c) warranty obligations and
other contractually assumed obligations, to the extent not arising in the
ordinary course of business.

 
-4-

--------------------------------------------------------------------------------

 
 
"Continue", "Continuation", and "Continued" each refers to a continuation of
Eurodollar Advances for an additional Interest Period upon the expiration of the
Interest Period then in effect for such Advances.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.
 
"Controlled Group" means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary (as applicable), are treated as a
single employer under Section 414 of the Code.
 
"Convert", "Conversion" and "Converted" each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.5(b).
 
"Credit Documents" means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranty, the Fee Letter, and each other agreement, instrument,
or document executed at any time in connection with this Agreement.
 
"Credit Extension" means an Advance or a Letter of Credit Extension.
 
"Credit Parties" means the Borrower and the Guarantors.
 
"Debt" means, for any Person, without duplication:  (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments upon which interest
payments are customarily made; (c) all obligations of such Person under
conditional sale or other title retention agreements relating to any Properties
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt, accrued compensation, claims, taxes and related obligations incurred
in the ordinary course of business on customary terms) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Debt of others secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on, or payable out of the proceeds of production from, Property owed by such
Person, whether or not the obligation secured thereby have been assumed (to the
extent of the fair market value of such Property), (g) all Contingent Debt of
such Person with respect to Debt of another Person, (h) the principal portion of
all obligations of such Person under Capital Leases, (i) all net obligations of
such Person under Hedging Arrangements, (j) the maximum amount of all standby
letters of credit issued or bankers' acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (k) all preferred Equity Interests issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, repurchase,
redemption or other acceleration any time during the period ending on the term
of the Agreement, (l) the principal portion of all obligations of such Person
under Synthetic Leases, and (m) the Debt of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer, but
only to the extent to which there is recourse to such Person for the payment of
such Debt.

 
-5-

--------------------------------------------------------------------------------

 
 
"Debtor Relief Laws" means (a) the Bankruptcy Code of the United States, and (b)
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
"Debt to Capitalization Ratio" means, as of the end of any fiscal quarter, the
ratio (expressed as a percentage) of (a) all Funded Debt to (b) the sum of (i)
all Funded Debt plus (ii) the consolidated Net Worth of the Borrower, each as of
the last day of such fiscal quarter.
 
"Default" means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.
 
"Defaulting Lender" means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent or the Issuing Lender in each case,
acting reasonably and in good faith:
 
(a)           has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit, within three (3) Business Days of the date required to be funded by it
hereunder, unless such obligation is the subject of a good faith dispute;
 
(b)           has notified the Borrower, the Administrative Agent, the Issuing
Lender or any Lender that it does not intend to comply with its funding
obligations hereunder or under other agreements generally in which it commits to
extend credit, has made a public statement to that effect with respect to its
respective funding obligations hereunder or under other agreements in which it
commits to extend credit or has defaulted generally on its funding obligations
under other agreements in which it commits to extend credit, in each case,
unless such obligation is the subject of a good faith dispute;
 
(c)           has failed, within three (3) Business Days after request by the
Borrower, the Administrative Agent or the Issuing Lender (such request being
based upon a reasonable, good-faith belief that such Lender is or will be in
default with respect to its funding obligations hereunder), to confirm in a
manner satisfactory to the Administrative Agent or the Issuing Lender, as
applicable, that it will comply with its funding obligations, unless such
obligation is the subject of a good faith dispute; or
 
(d)           has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
 
The Administrative Agent shall promptly notify in writing the Borrower and the
Lenders of any determination that a Lender has become a Defaulting Lender.
 
"Default Rate" means, with respect to any Facility, (a) except as provided in
(b) or (c) below, when used with respect to Obligations other than letter of
credit fees, an interest rate equal to the sum of (i) the Adjusted Base Rate
plus (ii) the Applicable Margin, if any, applicable to Base Rate Advances for
such Facility plus (iii) 2% per annum; (b) with respect to any Eurodollar
Advance, an interest rate equal to the sum of (i) the Eurodollar Rate plus (ii)
the Applicable Margin, if any, applicable to Eurodollar Rate Advances for such
Facility plus (iii) 2% per annum, and (c) when used with respect to letter of
credit fees, a rate equal to the Applicable Margin, if any, applicable to
Eurodollar Rate Advances for the Revolving Credit Facility plus 2% per annum.

 
-6-

--------------------------------------------------------------------------------

 
 
"Dollars" and "$" means lawful money of the United States.
 
"Domestic Subsidiary" means, with respect to any Person, any of its Subsidiaries
that is incorporated or organized under the laws of the United States, any State
thereof or the District of Columbia.
 
"EBITDA" means, without duplication, for the Borrower and its consolidated
Subsidiaries, the sum of (a) its  Net Income for such period plus (b) to the
extent deducted in determining Net Income, Interest Expense, income taxes,
depreciation, amortization and other non-recurring, non-cash charges and other
non-cash extraordinary items for such period minus (c) to the extent included in
determining Net Income, non-recurring gains, and excluding any results of
discontinued operations, in each case determined in accordance with GAAP;
provided that such EBITDA shall be subject to pro forma adjustments for
Acquisitions and Nonordinary Course Asset Sales assuming that such transactions
had occurred on the first day of the determination period, which adjustments
shall be made in accordance with the guidelines for pro forma presentations set
forth by the SEC.
 
"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person).
 
"Environment" or "Environmental" shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).
 
"Environmental Claim" means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
 
"Environmental Law" means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous or toxic substances, materials or wastes.
 
"Environmental Permit" means any permit, license, order, approval, registration
or other authorization under Environmental Law.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.
 
"ERISA Liabilities" means at any time the minimum liability with respect to
Plans which would be required to be reflected at such time as a liability on the
consolidated balance sheet of the Borrower and its consolidated Subsidiaries
under paragraphs 36 and 70 of Statement of Financial Accounting Standards No.
87, as such Statement may from time to time be amended, modified or
supplemented, or under any successor statement issued in replacement thereof.

 
-7-

--------------------------------------------------------------------------------

 
 
"Equity Interest" means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
 
"Eurodollar Advance" means an Advance that bears interest based upon the
Eurodollar Rate.
 
"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.
 
"Eurodollar Rate" means, for the Interest Period for each Eurodollar Advance
comprising the same Borrowing, the interest rate per annum (rounded upward to
the nearest whole multiple of 1/100 of 1%) equal to (a) the applicable British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) appearing on the Reuters
"LIBOR01" screen (or on any successor or substitute screen provided by Reuters,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
as of 11:00 a.m. (London, England time) two Business Days prior to the first day
of such Interest Period, and having a maturity equal to such Interest Period,
and (b) if the rate as determined under clause (a) is not available at such time
for any reason, then the applicable Eurodollar Rate for the relevant Interest
Period shall instead be the rate determined by the Administrative Agent to be
the rate at which the Administrative Agent or one of its affiliate banks offers
to place deposits in Dollars for delivery on the first day of such Interest
Period with first class banks in the London interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period in the amount of $5,000,000 and having a maturity equal to such
Interest Period.
 
"Event of Default" has the meaning specified in Section 7.1.
 
"Excluded Taxes" means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of any Credit Party
hereunder, (a) taxes imposed on or measured by its net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Credit Party is
located and (c) except as provided in the following sentence, in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.15), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender's
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.14(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.14.  Notwithstanding anything to the
contrary contained in this definition, "Excluded Taxes" shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Subsidiary to any Lender Party hereunder or under any other Credit
Document, provided that such Lender, the Administrative Agent and such Issuing
Lender shall have complied with Section 2.14(e).
 
"Existing Credit Facility" means that certain Credit Agreement, dated as of June
23, 2008, by and among the Borrower, the lenders party thereto, Wells Fargo, as
administrative agent, and the other agents party thereto, as amended,
supplemented or otherwise modified by that certain First Amendment to Credit
Agreement dated as of July 17, 2009.

 
-8-

--------------------------------------------------------------------------------

 
 
"Existing Letters of Credit" means the letters of credit issued under the
Existing Credit Facility and set forth on Schedule III.
 
"Facility" means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.
 
"Federal Funds Rate" means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent (in its individual capacity) on
such day on such transactions as determined by the Administrative Agent.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any of its successors.
 
"Fee Letter" means that certain fee letter dated August 18, 2010 between the
Borrower and Wells Fargo.
 
"Financial Statements" means, for any period, the consolidated financial
statements of the Borrower and its consolidated Subsidiaries, including
statements of income and cash flow for such period as well as a balance sheet as
of the end of such period, and accompanying footnotes, all prepared in
accordance with GAAP.
 
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
"Foreign Subsidiary" means any Subsidiary of a Person that is not a Domestic
Subsidiary.
 
"Fronting Exposure" means, at any time there is a Defaulting Lender or Potential
Defaulting Lender, with respect to any Issuing Lender, (a) such Defaulting
Lender's Applicable Percentage (determined, for the avoidance of doubt, without
giving effect to any adjustment provided for in Section 2.16(a)(iv)) of the
outstanding Letter of Credit Exposure with respect to Letters of Credit issued
by such Issuing Lender less (b) any portion of the amount calculated under
clause (a) above the risk participation with respect to which has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
 
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"Funded Debt" means all Debt of the Borrower and its consolidated Subsidiaries
of the types described in clauses (a), (b), (c), (d), (f), (g), (h), (j), (l)
and (m) of the definition of "Debt" (but with respect to Debt described such
clauses (f) and (g), only to the extent such Debt relates to the types of other
Debt described in this definition and excluding any intercompany Debt of the
Borrower and its Subsidiaries).

 
-9-

--------------------------------------------------------------------------------

 
 
"GAAP" means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.2.
 
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
"Guarantors" means any Person that now or hereafter executes a Guaranty or a
joinder or supplement to a Guaranty.
 
"Guaranty" means a guaranty substantially in the form of Exhibit C made by the
Material Subsidiaries of the Borrower party thereto from time to time in favor
of the Administrative Agent for the benefit of the Lender Parties.
 
"Hazardous Substance" means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.
 
"Hazardous Waste" means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.
 
"Hedging Arrangement" means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.
 
"Hedge Counterparty" means any Lender or any Affiliate thereof that is party to
a Hedging Arrangement with any Credit Party.
 
"IFRS" has the meaning specified in Section 3.2(c).
 
"Increase Date" means the effective date of either a Revolving Facility Increase
or a Term Loan Facility Increase as provided in Section 2.1(d).
 
"Increasing Lender" shall mean either an Increasing Revolving Lender or an
Increasing Term Lender, as the context may require.
 
"Increasing Revolving Lender" shall have the meaning assigned to such term in
Section 2.1(d)(i).
 
"Increasing Term Lender" shall have the meaning assigned to such term in Section
2.1(d)(ii).
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Indemnitees" has the meaning specified in Section 9.1.

 
-10-

--------------------------------------------------------------------------------

 
 
"Indenture" means the Indenture dated as of July 21, 2009 between the Borrower
and U.S. Bank National Association, as trustee, as supplemented by the First
Supplemental Indenture dated as of July 21, 2009, the Second Supplemental
Indenture dated as of August 30, 2010, and as the same may be further amended,
modified or supplemented from time to time as permitted by this Agreement.
 
"Interest Expense" means, for any period and with respect to any Person, total
interest expense (net of interest income) whether paid or accrued, all as
determined in conformity with GAAP.
 
"Interest Period" means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Eurodollar Advance is made
or deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.5, and thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.5.  The duration of each
such Interest Period shall be one, two, three, or six months, in each case as
the Borrower may select, provided that:
 
(a)           Interest Periods commencing on the same date for Advances
comprising part of the same Borrowing shall be of the same duration;
 
(b)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
 
(c)           any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and
 
(d)           the Borrower may not select any Interest Period for (i) any
Revolving Advance that ends after the Revolving Credit Maturity Date or (ii) any
Term Advance that ends after the Term Loan Maturity Date.
 
"Issuing Lender" means Wells Fargo, Citibank, N.A., DnB Nor Bank ASA, Royal Bank
of Canada and any other Lender designated in writing to the Administrative Agent
by the Borrower (and consented to by such Lender) as an issuer of Letters of
Credit, each in their respective capacity as an issuer of Letters of Credit
hereunder.
 
"Legal Requirement" means any law, statute, ordinance, decree, requirement,
order, judgment, rule, treaty, code, administrative or judicial precedents or
authorities, regulation (or official interpretation of any of the foregoing) of,
and the terms of any license, authorization or permit issued by, and any
agreement with, any Governmental Authority, including, but not limited to,
Regulations T, U and X.
 
"Lender Parties" means Lenders, the Issuing Lenders, the Swingline Lender and
the Administrative Agent.
 
"Lenders" means the Persons listed on Schedule II and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.1(d) (other than any such Person that has ceased to be a
party hereto pursuant to an Assignment and Acceptance or pursuant to Sections
2.15 or 2.16).  Unless the context otherwise requires, the term "Lenders"
includes the Swingline Lender.

 
-11-

--------------------------------------------------------------------------------

 
 
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
"Letter of Credit" means any standby or commercial letter of credit issued by an
Issuing Lender for the account of the Borrower or any Subsidiary thereof
pursuant to the terms of this Agreement, in such form as may be agreed by the
Borrower and such Issuing Lender and shall include the Existing Letters of
Credit.
 
"Letter of Credit Application" means the applicable Issuing Lender's standard
form letter of credit application for standby or commercial letters of credit
which has been executed by the Borrower and accepted by such Issuing Lender in
connection with the issuance of a Letter of Credit.
 
"Letter of Credit Documents" means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.
 
"Letter of Credit Extension" means, with respect to any Letter of Credit, the
issuance thereof, extension of the expiry date thereof, or the increase of the
amount thereof.
 
"Letter of Credit Exposure" means the aggregate outstanding undrawn amount of
Letters of Credit plus the aggregate unpaid amount of all of the Borrower's
payment obligations under drawn Letters of Credit.
 
"Letter of Credit Obligations" means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.
 
"Letter of Credit Sublimit" means, with respect to any Issuing Lender at any
time, an amount equal to the Aggregate Letter of Credit Sublimit divided by the
total number of Issuing Lenders at such time.
 
"Lien" means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).
 
"Majority Lenders" means, as of the date of determination, Lenders holding more
than 50% of the sum of (a) the aggregate principal amount of the Advances and
participations in the Letters of Credit at such time plus (b) the unused
Commitments at such time; provided that, subject to Section 9.2, the
Commitments, Advances and participations in the Letters of Credit of each
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.
 
"Majority Revolving Lenders" means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of (a) Revolving Outstanding Amount and
(b) the aggregate unused Revolving Commitments at such time; provided that the
unused Revolving Commitment of, and the portion of the Revolving Advances and
participations in the Letters of Credit held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Majority
Revolving Lenders.

 
-12-

--------------------------------------------------------------------------------

 
 
"Majority Term Lenders" means, as of any date of determination, Term Lenders
holding more than 50% of Term Outstanding Amount on such date.
 
"Material Adverse Change" means a material adverse change (a) in the condition
(financial or otherwise), operations, business, assets or liabilities of the
Borrower and its Subsidiaries, taken as a whole; (b) on the validity or
enforceability of this Agreement, any Note, the Guaranty or any of the other
material Credit Documents or the rights, benefits or remedies of any Lender
Party under this Agreement, any Note, the Guaranty or any of the other material
Credit Documents; or (c) on the ability of the Borrower or the Credit Parties
taken as a whole to perform its or their obligations under this Agreement, any
Note, the Guaranty or any other material Credit Document.
 
"Material Subsidiary" means, as of a determination date, any Domestic Subsidiary
whose (a) EBITDA for the immediately preceding fiscal quarter as determined in
accordance with GAAP, or (b) book value of total assets as established in
accordance with GAAP, is equal to or greater than 5% of any of the Borrower's
(i) consolidated EBITDA for the immediately preceding fiscal quarter as
determined in accordance with GAAP or (ii) consolidated book value of total
assets as established in accordance with GAAP, respectively, and in each case as
reflected in the Financial Statements covering such immediately preceding fiscal
quarter and delivered to the Administrative Agent and the Lenders pursuant to
the terms hereof.
 
"Maximum Rate" means the maximum non-usurious interest rate under applicable
Legal Requirements (determined under such laws after giving effect to any items
which are required by such laws to be construed as interest in making such
determination, including without limitation if required by such laws, certain
fees and other costs).
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which the Borrower or any member of the Controlled Group
is making or accruing an obligation to make contributions.
 
"Net Income" means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items and (b) the cumulative
effect of any change in GAAP.
 
"Net Worth" means as of the date of its determination, consolidated
shareholders' equity of the Borrower and its consolidated Subsidiaries, as
determined in accordance with GAAP.
 
"Non-Guarantor Subsidiary" means any Subsidiary that is not Credit Party.
 
"Nonordinary Course Asset Sales" means, any sales, conveyances, or other
transfers of Property made by the Borrower or any Subsidiary (a) of any division
of the Borrower or any Subsidiary, (b) of the Equity Interest in a Subsidiary by
the Borrower or any other Subsidiary or (c) of any assets of the Borrower or any
Subsidiary, whether in a transaction or related series of transactions, outside
the ordinary course of business.
 
"Note Documents" means the Senior Unsecured Notes, the Indenture and each other
agreement, instrument, or document executed at any time in connection with the
Senior Unsecured Notes.
 
"Notes" means the Revolving Notes, the Term Notes and the Swingline Note.

 
-13-

--------------------------------------------------------------------------------

 
 
"Notice of Borrowing" means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit D or such other form as shall be
reasonably approved by the Administrative Agent.
 
"Notice of Continuation or Conversion" means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit E or
such other form as shall be reasonably approved by the Administrative Agent.
 
"Obligations" means all principal, interest, fees, reimbursements,
indemnifications, and other amounts now or hereafter owed by any Credit Party to
any Lender Party under this Agreement and the Credit Documents, including, the
Letter of Credit Obligations, any Hedging Arrangement with a Hedge Counterparty
but only while such Person (or in the case of its Affiliate, the Person
affiliated therewith) is a Lender hereunder, Cash Management Obligations, all
interest and fees that accrue after the commencement by or against any Credit
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, and any increases, extensions, and
rearrangements of any of the foregoing obligations under any amendments,
supplements, and other modifications of the documents and agreements creating
those obligations.
 
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
 
"Overnight Rate" means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the
applicable Issuing Lender, or Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.
 
"Participant" has the meaning assigned to such term in Section 9.6.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
"Person" means any natural person, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company,
unlimited liability company, limited liability partnership, unincorporated
association, joint venture, or other entity, or Governmental Authority, or any
trustee, receiver, custodian, or similar official.
 
"Plan" means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
 
"Potential Defaulting Lender" means, at any time, a Lender that has, or whose
parent company has, a non-investment grade rating from Moody's or S&P or another
nationally recognized rating agency.  Any determination that a Lender is a
Potential Defaulting Lender will be made by the Administrative Agent in its sole
discretion acting reasonably and in good faith.
 
"Prime Rate" means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office as its prime rate, which
rate may not be the lowest rate of interest charged by the  Administrative Agent
to its customers.

 
-14-

--------------------------------------------------------------------------------

 
 
"Property" of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
 
"Refinancing Transactions" means the refinancing of all obligations under the
Existing Credit Facility and the Acquired Company Debt Instruments.
 
"Register" has the meaning set forth in Section 9.6(b).
 
"Regulations T, U, X and D" means Regulations T, U, X and D of the Federal
Reserve Board, as each is from time to time in effect, and all official rulings
and interpretations thereunder or thereof.
 
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees and agents of such Person and
of such Person's Affiliates.
 
"Release" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
 
"Reportable Event" means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).
 
"Response" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
 
"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party.
 
"Restricted Payment" means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term "Restricted Payment" shall not
include any dividend or distribution payable solely in Equity Interests of such
Person, or warrants, options or other rights to purchase such Equity Interests.
 
"Revolving Advance" means an advance by a Lender to the Borrower as a part of a
Revolving Borrowing pursuant to Section 2.1(a) and refers to either a Base Rate
Advance or a Eurodollar Advance.
 
"Revolving Borrowing" means a borrowing consisting of simultaneous Revolving
Advances of the same Type made by the Lenders pursuant to Section 2.1(a) or
Converted by each Lender to Revolving Advances of a different Type pursuant to
Section 2.5(b).
 
"Revolving Commitment" means, as to each Revolving Lender, its obligation to (a)
make Revolving Advances to the Borrower pursuant to Section 2.1(a), (b) purchase
participations in Letters of Credit pursuant to Section 2.3 and (c) purchase
participations in Swingline Advances pursuant to Section 2.5, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Revolving Lender's name on Schedule II as its Revolving
Commitment or in the Assignment and Acceptance or any agreement referred to in
Section 2.1(d), pursuant to which such Revolving Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.  The initial aggregate amount of Revolving Commitments as
of the Closing Date is $250,000,000.

 
-15-

--------------------------------------------------------------------------------

 
 
"Revolving Credit Facility" means, at any time, the aggregate amount of the
Revolving Lenders' Revolving Commitments at such time.
 
"Revolving Credit Maturity Date" means the earlier of (a) September 16, 2014,
and (b) the earlier termination in whole of the Revolving Commitments pursuant
to Section 2.1(c) or Article VII.
 
"Revolving Facility Increase" has the meaning set forth in Section 2.1(d)(i).
 
"Revolving Lender" means any Lender that has a Revolving Commitment or holds a
Revolving Advance or participation in any Letter of Credit.
 
"Revolving Note" means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender's Revolving Commitment, in the form
provided by the Administrative Agent and acceptable to the Borrower.
 
"Revolving Outstanding Amount" means, as of any date of determination, the sum
of (a) the aggregate outstanding principal amount of all Revolving Advances plus
(b) the Letter of Credit Exposure plus (c) the aggregate outstanding amount of
all Swingline Advances.
 
"Same Day Funds" means immediately available funds.
 
"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.
 
"S&P" means Standard & Poor's Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereof which is a nationally recognized
statistical rating organization.
 
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
"Sellers" means Skeie Technology AS, Skeie Tech Invest AS and Wideluck
Enterprises Limited.
 
"Senior Unsecured Notes" means the 2009 Notes, the 2010 Notes and any Additional
Notes.
 
"Skeie Acquisition" means the acquisition by the Borrower of the outstanding
Equity Interests of the Sellers and the Skeie shareholders who tender their
shares in the tender offer made by Borrower.
 
"Skeie Acquisition Documents" means the Share Purchase Agreement dated as of
July 1, 2010 among the Borrower, Skeie Technology AS, Skeie Tech Invest AS and
Wideluck Enterprises Limited, all schedules, certificates and exhibits relating
thereto and ancillary agreements executed and delivered by the Borrower and
other parties in connection with the Skeie Acquisition.
 
"Solvent" means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, and (d) such Person is not engaged in, a business or
a transaction for which such Person’s Property would constitute unreasonably
small capital.

 
-16-

--------------------------------------------------------------------------------

 
 
"Subsidiary" means, with respect to any Person (the "parent") at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors'
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified, all references herein
to a "Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or
Subsidiaries of the Borrower.
 
"Swingline Advance" means an advance by the Swingline Lender to the Borrower
pursuant to Section 2.4.
 
"Swingline Lender" means Wells Fargo.
 
"Swingline Note" means the promissory note made by the Borrower payable to the
order of the Swingline Lender in the form provided by the Administrative Agent
and acceptable to the Borrower.
 
"Swingline Payment Date" means the last Business Day of each calendar month.
 
"Swingline Sublimit" means $30,000,000.
 
"Synthetic Lease" means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
"Term Advance" means an advance by a Term Lender to the Borrower as a part of a
Term Borrowing pursuant to Section 2.1(b) and refers to either a Base Rate
Advance or a Eurodollar Advance.
 
"Term Borrowing" means a borrowing consisting of Term Advances of the same Type
and, in the case of Eurodollar Advances, having the same Interest Period, made
by the Term Lenders pursuant to Section 2.1(b).
 
"Term Commitment" means, as to each Lender, its obligation to make Term Advances
to the Borrower pursuant to Section 2.1(b) from time to time, in an aggregate
principal amount not to exceed the Dollar amount set forth opposite such
Lender's name on Schedule II as its Term Commitment or in the Assignment and
Acceptance or any agreement referred to in Section 2.1(d), pursuant to which
such Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement  The aggregate
amount of the Term Commitments as of the Closing Date is $350,000,000.
 
"Term Lender" means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time, and (b) at any time after the Closing
Date, any Lender that holds a Term Advance at such time.

 
-17-

--------------------------------------------------------------------------------

 
 
"Term Loan Facility" means (a) at any time on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) at any time after
the Closing Date, the aggregate principal amount of the Term Advances of all
Term Lenders outstanding at such time.
 
"Term Loan Facility Commitment Termination Date" means earlier of (a) July 31,
2011, and (b) the earlier termination in whole of the Term Commitments pursuant
to Section 2.1(c) or Article VII.
 
"Term Loan Facility Increase" has the meaning set forth in Section 2.1(d).
 
"Term Loan Maturity Date" means September 16, 2015.
 
"Term Note" means a promissory note of the Borrower payable to the order of a
Lender in the amount of such Lender's Term Commitment, in the form provided by
the Administrative Agent and acceptable to the Borrower.
 
"Term Outstanding Amount" means, as of the date of determination, the aggregate
outstanding principal amount of all Term Advances.
 
"Termination Event" means (a) a Reportable Event with respect to a Plan,
(b) except with respect to any Plan of LeTourneau Technologies, Inc., the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a "substantial employer" as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.  Notwithstanding the foregoing, a standard termination of a Plan under
Section 4041(b) of ERISA (including the filing of a notice of intent to
terminate) shall not constitute a Termination Event.
 
"Transactions" means, collectively, (a) the consummation of the Skeie
Acquisition, (b) the entering by the Credit Parties into Credit Documents to
which they are to be a party, (c) the Refinancing Transactions, and (d) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.
 
"Type" has the meaning set forth in Section 1.3.
 
"United States" means the United States of America.
 
"Voting Securities" means (a) with respect to any corporation, capital stock of
such corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.
 
"Wells Fargo" means Wells Fargo Bank, National Association.

 
-18-

--------------------------------------------------------------------------------

 
 
1.2           Accounting Terms; Changes in GAAP.
 
(a)                 Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lenders hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis. All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of GAAP applied on a basis consistent with the
most recent Financial Statements delivered pursuant to Section 5.2.
 
(b)                 Unless otherwise indicated, all Financial Statements of the
Borrower, all calculations for compliance with covenants in this Agreement, all
determinations of the Applicable Margin, and all calculations of any amounts to
be calculated under the definitions in Section 1.1 shall be based upon the
consolidated accounts of the Borrower and its Subsidiaries in accordance with
GAAP.
 
1.3           Classes and Types of Advances.  Advances are distinguished by
"Class" and "Type".  The "Class", when used in reference to any Advance, refers
to whether such Advance, or the Advances comprising such Borrowing are Revolving
Advances, Term Advances or Swingline Advances.  The "Type" of an Advance refers
to the determination whether such Advance is a Eurodollar Advance or a Base Rate
Advance.
 
1.4           Other Interpretive Provisions.  With reference to this Agreement
and each other Credit Document, unless otherwise specified herein or in such
other Credit Document:
 
(a)                 The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include," "includes" and "including" shall be deemed
to be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference to any Person shall be construed to include such Person's successors
and assigns, (iii) the words "herein," "hereof" and "hereunder," and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision
thereof, (iv) all references in a Credit Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Credit Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words "asset" and "property" shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
(b)                 In the computation of periods of time from a specified date
to a later specified date, the word "from" means "from and including;" the words
"to" and "until" each mean "to but excluding;" and the word "through" means "to
and including."
 
(c)                 Section headings herein and in the other Credit Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.

 
-19-

--------------------------------------------------------------------------------

 
 
ARTICLE II
CREDIT FACILITIES
 
2.1           Commitments.
 
(a)                 Revolving Commitment.  Each Revolving Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make
Revolving Advances to the Borrower from time to time on any Business Day during
the period from the Closing Date until the Revolving Credit Maturity Date in an
aggregate principal amount not to exceed, at any time, such Revolving Lender's
Revolving Commitment; provided that after giving effect to any Revolving
Borrowing, the Revolving Outstanding Amount shall not exceed the aggregate
Revolving Commitments in effect at such time.  Within the limits of each
Revolving Lender's Revolving Commitment, the Borrower may from time to time
borrow, prepay pursuant to Section 2.6, and reborrow under this Section 2.1(a).
 
(b)                 Term Commitment.  Each Term Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Term Advances to the
Borrower from time to time on any Business Day during the period from the
Closing Date until the Term Loan Facility Commitment Termination Date, in an
aggregate principal amount not to exceed such Term Lender's Term Commitment;
provided, however, that after giving effect to any Term Borrowing, the Term
Outstanding Amount shall not exceed the aggregate Term Commitments.  The
Borrower may prepay the Term Advances but no amount paid or repaid with respect
to the Term Advances may be reborrowed.
 
(c)                 Reduction of Commitments.  The Borrower shall have the
right, upon at least three Business Days' irrevocable notice to the
Administrative Agent (or such later time as may be reasonable acceptable to the
Administrative Agent), to terminate in whole or reduce ratably in part the
unused portion of either the Revolving Commitments or the Term Commitments;
provided that each partial reduction shall be in the aggregate amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof.  Any
reduction or termination of the Revolving Commitments or Term Commitments
pursuant to this Section shall be permanent, with no obligation of either the
Revolving Lenders or the Term Lenders to reinstate such Revolving Commitments or
Term Commitments, respectively, and the Commitment Fees shall thereafter be
computed on the basis of the Revolving Commitments or the Term Commitments, as
the case may be, as so reduced.  To the extent that a Revolving Commitment
reduction would result in the Revolving Outstanding Amount exceeding the
aggregate Revolving Commitments, the Borrower shall reduce the Revolving
Outstanding Amount such that after giving effect to such reduction such excess
has been eliminated.  Such reductions shall be made to the extent necessary by
first prepaying the Revolving Advances outstanding at such time, and second
depositing in the Cash Collateral Account an amount of cash equal to 100% of the
remaining excess to be held by the Administrative Agent as collateral and
applied to satisfy drawings under Letters of Credit as they occur.  If after
giving effect to any reduction of the Revolving Commitments under this Section,
either the Aggregate Letter of Credit Sublimit or the Swingline Sublimit exceeds
the aggregate Revolving Commitments as so reduced, the Aggregate Letter of
Credit Sublimit, the Swingline Sublimit or both, as the case may be, shall be
automatically reduced by the amount of such excess.
 
-20-

--------------------------------------------------------------------------------


 
(d)                 Increase in Commitments.
 
(i)                      Increase in Revolving Commitments.  At any time prior
to the Revolving Credit Maturity Date, the Borrower may effectuate up to three
separate increases in the aggregate Revolving Commitments (each such increase
being a "Revolving Facility Increase"), by designating either one or more of the
existing Revolving Lenders (each of which, in its sole discretion, may determine
whether and to what degree to participate in such Revolving Facility Increase)
or one or more other banks or other financial institutions (reasonably
acceptable to the Administrative Agent, the Issuing Lenders and the Swingline
Lender) that at the time agree, in the case of any such bank or financial
institution that is an existing Revolving Lender to increase its Revolving
Commitment as such Lender shall so select (an "Increasing Revolving Lender")
and, in the case of any other such bank or financial institution (an "Additional
Revolving Lender"), to become a party to this Agreement; provided, however, that
(A) each such Revolving Facility Increase shall be at least $25,000,000, (B) the
aggregate amount of all Revolving Facility Increases shall not exceed
$100,000,000, and (C) except as otherwise provided below, all Revolving
Commitments and Revolving Advances provided pursuant to a Revolving Facility
Increase shall be available on the same terms as those applicable to the
existing Revolving Commitments and Revolving Advances.  The sum of the increases
in the Revolving Commitments of the Increasing Revolving Lenders plus the
Revolving Commitments of the Additional Revolving Lenders upon giving effect to
a Revolving Facility Increase shall not, in the aggregate, exceed the amount of
such Revolving Facility Increase.  The Borrower shall provide prompt notice of
any proposed Revolving Facility Increase pursuant to this clause (d)(i) to the
Administrative Agent and the Lenders.  This Section 2.1(d)(i) shall not be
construed to create any obligation on any of the Administrative Agent or any of
the Lenders to advance or to commit to advance any credit to the Borrower or to
arrange for any other Person to advance or to commit to advance any credit to
the Borrower.
 
(ii)                     Increase in Term Commitments.  At any time prior to the
Term Loan Facility Commitment Termination Date, the Borrower may effectuate a
single increase in the aggregate Term Commitments (such increase being a "Term
Loan Facility Increase"), by designating either one or more of the existing Term
Lenders (each of which, in its sole discretion, may determine whether and to
what degree to participate in such Term Loan Facility Increase) or one or more
other banks or other financial institutions (reasonably acceptable to the
Administrative Agent) that at the time agree, in the case of any such bank or
financial institution that is an existing Term Lender to increase its Term
Commitment as such Lender shall so select (an "Increasing Term Lender") and, in
the case of any other such bank or financial institution (an "Additional Term
Lender"), to become a party to this Agreement; provided, however, that (A) the
Term Loan Facility Increase shall be at least $25,000,000, (B) the aggregate
amount of all Term Loan Facility Increases shall not exceed $50,000,000, and (C)
except as otherwise provided below, all Term Commitments and Term Advances
provided pursuant to a Term Loan Facility Increase shall be available on the
same terms as those applicable to the existing Term Commitments and Term
Advances.  The sum of the increases in the Term Commitments of the Increasing
Term Lenders plus the Term Commitments of the Additional Term Lenders upon
giving effect to a Term Loan Facility Increase shall not, in the aggregate,
exceed the amount of such Term Loan Facility Increase.  The Borrower shall
provide prompt notice of any proposed Term Loan Facility Increase pursuant to
this clause (d)(ii) to the Administrative Agent and the Lenders.  This Section
2.1(d)(ii) shall not be construed to create any obligation on any of the
Administrative Agent or any of the Lenders to advance or to commit to advance
any credit to the Borrower or to arrange for any other Person to advance or to
commit to advance any credit to the Borrower.

 
-21-

--------------------------------------------------------------------------------

 

(iii)                    Procedure.  A Commitment Increase shall become
effective upon (A) the receipt by the Administrative Agent of (1) an agreement
in form and substance reasonably satisfactory to the Administrative Agent signed
by the Borrower, each Increasing Lender and each Additional Lender, setting
forth the Commitments, if any, of each such Lender and setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof binding upon each Lender, and
(3) such evidence of appropriate authorization on the part of the Borrower with
respect to such Commitment Increase as the Administrative Agent may reasonably
request, (B) a certificate of a Responsible Officer of the Borrower stating
that, both before and after giving effect to such Commitment Increase, no
Default has occurred and is continuing, and that all representations and
warranties made by the Borrower in this Agreement are true and correct in all
material respects (provided that to the extent any representation and warranty
is qualified as to "Material Adverse Change" or otherwise as to "materiality",
such representation and warranty is true and correct in all respects), unless
such representation or warranty relates to an earlier date in which case it
remains true and correct as of such earlier date, and the representations and
warranties contained in subsections (a) and (b) of Section 4.4 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 5.2, and (2) the funding by each Increasing Lender
and Additional Lender of the Advances to be made by each such Lender to effect
the prepayment requirement set forth in Section 2.6(b)(ii).  Notwithstanding any
provision contained herein to the contrary, from and after the date of any
Commitment Increase, all calculations and payments of interest on the Advances
shall take into account the actual Commitment of each Lender and the principal
amount outstanding of each Advance made by such Lender during the relevant
period of time.
 
(iv)                    Commitment Increases Generally.  If the margin above the
Eurodollar Rate on any Revolving Facility Increase or Term Loan Facility
Increase exceeds the Applicable Margin on the Revolving Credit Facility or the
Term Loan Facility (the amount of such excess being referred to herein as the
"Yield Differential"), then the Applicable Margin then in effect for the
Revolving Credit Facility or the Term Loan Facility, as the case may be, shall
automatically be increased by the Yield Differential, effective upon the
effectiveness of such Revolving Facility Increase or Term Loan Facility
Increase, as the case may be.
 
2.2           Evidence of Indebtedness.  The Advances made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent.  The accounts or records maintained by the
Administrative Agent and the Lenders shall be conclusive absent manifest error
of the amount of the Advances made by such Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender to the Borrower made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note which shall evidence such
Lender's Advances to the Borrower in addition to such accounts or records.  Each
Lender may attach schedules to such Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Advances and payments with
respect thereto.
 
2.3           Letters of Credit.
 
(a)                 Commitment for Letters of Credit.  Subject to the terms and
conditions set forth in this Agreement and in reliance upon the agreements of
the Revolving Lenders set forth in this Section, each Issuing Lender agrees to,
from time to time on any Business Day during the period from the Closing Date
until the Revolving Credit Maturity Date, issue, increase or extend the
expiration date of, the Letters of Credit for the account of the Borrower or any
Subsidiary thereof.
 
(b)                 Limitations.  Notwithstanding the foregoing, no Letter of
Credit will be issued, increased, or extended:

 
-22-

--------------------------------------------------------------------------------

 
 
(i)                      (A) if such issuance, increase, or extension would
cause the Letter of Credit Exposure to exceed the Aggregate Letter of Credit
Sublimit or (B) if such issuance, increase, or extension would cause the Letter
of Credit Exposure with respect to Letters of Credit issued by any Issuing
Lender to exceed the Letter of Credit Sublimit applicable to such Issuing Lender
(unless such Issuing Lender otherwise consents in its sole discretion);
 
(ii)                     if such issuance, increase, or extension would cause
the Revolving Outstanding Amount to exceed the aggregate Revolving Commitments;
 
(iii)                    unless such Letter of Credit has an expiration date not
later than five Business Days prior to the Revolving Credit Maturity Date;
 
(iv)                    unless such Letter of Credit is a standby or commercial
letter of credit not supporting the repayment of indebtedness for borrowed money
of any Person;
 
(v)                     unless such Letter of Credit is in form and substance
acceptable to such Issuing Lender in its sole discretion;
 
(vi)                    unless the Borrower has delivered to such Issuing Lender
a completed and executed Letter of Credit Application; provided that, if the
terms of any Letter of Credit Application conflicts with the terms of this
Agreement, the terms of this Agreement shall control;
 
(vii)                   unless such Letter of Credit is (A) governed by the
Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500 or any successor to such
publication, in case of a commercial letter of credit and (B) the International
Standby Practices 1998 published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance), in case of standby letter of credit; and
 
(viii)                  if any Revolving Lender is at such time a Defaulting
Lender or Potential Defaulting Lender; unless the applicable Issuing Lender has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Lender (in its sole discretion) with the Borrower
or such Revolving Lender to eliminate such Issuing Lender's actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
such Defaulting Lender or Potential Defaulting Lender.
 
(c)                 Requesting Letters of Credit.  Each Letter of Credit
Extension shall be made pursuant to a Letter of Credit Application, or if
applicable, amendments to such Letter of Credit Applications, given by the
Borrower to the Administrative Agent for the benefit of the applicable Issuing
Lender by telecopy or in writing not later than 2:00 p.m. (Houston, Texas, time)
on the third Business Day before the proposed date of the Letter of Credit
Extension (or such later time as may be acceptable to such Issuing Lender in its
sole discretion).  Each Letter of Credit Application, or if applicable,
amendments to such Letter of Credit Applications, shall be fully completed and
shall specify the information required therein.  Each Letter of Credit
Application, or if applicable, amendments to such Letter of Credit Applications,
shall be irrevocable and binding on the Borrower.  Subject to the terms and
conditions hereof, the applicable Issuing Lender shall on the date of such
Letter of Credit Extension, make such Letter of Credit Extension to the
beneficiary of such Letter of Credit.

 
-23-

--------------------------------------------------------------------------------

 

(d)                 Reimbursements for Letters of Credit; Funding of
Participations.  Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit with the accompanying
documentation required thereby, an Issuing Lender shall notify the
Administrative Agent thereof.  No later than 2:00 p.m. (Houston, Texas, time) on
the date of any payment to be made by the applicable Issuing Lender under a
Letter of Credit, the Borrower agrees to pay to such Issuing Lender an amount
equal to any amount paid by such Issuing Lender under or in respect of such
Letter of Credit.  In the event an Issuing Lender makes a payment pursuant to a
request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower as required herein, such Issuing Lender
shall give notice of such payment to the Administrative Agent. In such event,
the Borrower shall be deemed to have requested a Revolving Borrowing consisting
of Base Rate Advances (notwithstanding any minimum size or increment limitations
on individual Revolving Advances).  Each Revolving Lender (including the
Revolving Lender acting as an Issuing Lender) shall, upon notice from the
Administrative Agent that the Borrower has requested or is deemed to have
requested a Revolving Advance pursuant to Section 2.5 and regardless of whether
such notice complies with Section 2.5, make in Same Day Funds available to the
Administrative Agent for the account of such Issuing Lender in an amount equal
to such Revolving Lender's Applicable Percentage of the amount of such Revolving
Advance not later than 1:00 p.m. (Houston, Texas, time) on the Business Day
specified in such notice by the Administrative Agent, whereupon each Revolving
Lender that so makes Same Day Funds available shall be deemed to have made a
Base Rate Advance under to the Borrower in such amount.  If for any reason any
payment pursuant to a request for draw presented under a Letter of Credit is not
refinanced by a Revolving Borrowing in accordance with this Section 2.3(d), the
Issuing Lender shall be deemed to have requested that each of the applicable
Revolving Lenders fund its risk participation in the relevant Letter of Credit
Obligations and each such Revolving Lender's payment to the Administrative Agent
for the account of the Issuing Lender pursuant to this Section 2.3(d) shall be
deemed payment in respect of such participation.  The Administrative Agent shall
remit the funds so received to the applicable Issuing Lender.  If any such
Revolving Lender shall not have so made such Revolving Advance or funding of its
risk participation available to the Administrative Agent pursuant to this
Section 2.3, such Lender agrees to pay interest thereon for each day from such
date until the date such amount is paid at the lesser of (A) the Overnight Rate
for such day for the first three days and thereafter the interest rate
applicable to such Base Rate Advances and (B) the Maximum Rate.  The Borrower
hereby unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Lenders to record and otherwise treat each payment
under a Letter of Credit not immediately reimbursed by the Borrower as a
Revolving Borrowing comprised of Base Rate Advances to the Borrower.
 
(e)                 Participations.  Upon the date of the issuance or increase
of a Letter of Credit (including the deemed issuance of the Existing Letters of
Credit), the applicable Issuing Lender shall be deemed to have sold to each
Revolving Lender and each Revolving Lender shall have been deemed to have
purchased from such Issuing Lender a participation in the related Letter of
Credit Obligations equal to such Revolving Lender's Applicable Percentage at
such date and such sale and purchase shall otherwise be in accordance with the
terms of this Agreement.  The Issuing Lender shall promptly notify the
Administrative Agent and the Administrative Agent shall promptly notify each
such participant Revolving Lender by telex, telephone, or telecopy of each
Letter of Credit issued or increased and the actual dollar amount of such
Revolving Lender's participation in such Letter of Credit.  Each Revolving
Lender's obligation to purchase participating interests pursuant to this Section
and to reimburse the Issuing Lenders for such Revolving Lender's Applicable
Percentage of any payment under a Letter of Credit by an Issuing Lender not
reimbursed in full by the Borrower shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any of the circumstances
described in paragraph (f) below, (ii) the occurrence and continuance of a
Default, (iii) an adverse change in the financial condition of any Credit Party,
(iv) any failure to meet the conditions in Section 3.3 or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing, except for any such circumstance, happening or event constituting
or arising from gross negligence or willful misconduct on the part of such
Issuing Lender.

 
-24-

--------------------------------------------------------------------------------

 
 
(f)                 Obligations Unconditional.  The obligations of the Borrower
under this Agreement in respect of each Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:
 
(i)                      any lack of validity or enforceability of any Letter of
Credit Documents or any other Credit Document;
 
(ii)                     any amendment or waiver of or any consent to departure
from any Letter of Credit Document or any other Credit Document;
 
(iii)                    the existence of any claim, counterclaim, set-off,
defense or other right which any Credit Party, any Subsidiary thereof or any
other Person may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender, any Lender or any other Person,
whether in connection with this Agreement, the Transactions or in any Letter of
Credit Documents or any unrelated transaction;
 
(iv)                    any draft, demand, certificate, statement or any other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect to the extent any Issuing Lender would not be liable
therefor pursuant to the following paragraph (h);
 
(v)                     any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under such Letter of Credit;
 
(vi)                   any payment by an Issuing Lender under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by an
Issuing Lender under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or
 
(vii)                   any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing;
 
provided, however, that nothing contained in this paragraph (f) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit, including those specified in Section 2.3(h).
 
(g)                 Cash Collateralization.
 
(i)                      The Borrower shall deposit into the Cash Collateral
Account in accordance with paragraph (i) below cash in an amount equal to 103%
of the Letter of Credit Exposure of all outstanding Letters of Credit, if the
Revolving Commitments are terminated pursuant to Section 2.1(c) or Article VII,
on the date of such termination.
 
(ii)                     If at any time that there shall exist a Defaulting
Lender or Potential Defaulting Lender, promptly upon the request of the
Administrative Agent or an Issuing Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount equal to the Fronting Exposure
at the time (determined for the avoidance of doubt, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by any Defaulting Lender).

 
-25-

--------------------------------------------------------------------------------

 
 
(h)                 Liability of Issuing Lenders.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its or any Credit Party's use of such Letter of
Credit.  Neither an Issuing Lender nor any of its respective officers or
directors shall be liable or responsible for:
 
(i)                      the use which may be made of any Letter of Credit or
any acts or omissions of any beneficiary or transferee in connection therewith;
 
(ii)                     the validity, sufficiency or genuineness of documents,
or of any endorsement thereon, even if such documents should prove to be in any
or all respects invalid, insufficient, fraudulent or forged; or
 
(iii)                    any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit (INCLUDING SUCH ISSUING LENDER'S OWN
NEGLIGENCE),
 
except that the Borrower shall have a claim against an Issuing Lender, and such
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) such Issuing Lender's
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) such Issuing Lender's willful failure to make lawful payment under
any Letter of Credit after the presentation to it of a draft and certificate
strictly complying with the terms and conditions of such Letter of Credit.   In
furtherance and not in limitation of the foregoing, an Issuing Lender may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
 
(i)                 Cash Collateral Account.
 
(i)                      If the Borrower is required to deposit funds in the
Cash Collateral Account pursuant to the terms hereof, then the Borrower and the
Administrative Agent shall establish the Cash Collateral Account and the
Borrower shall execute any documents and agreements, including the
Administrative Agent's standard form assignment of deposit accounts, that the
Administrative Agent requests in connection therewith to establish the Cash
Collateral Account and grant the Administrative Agent for the benefit of the
Issuing Lenders a first priority security interest in such account and the funds
therein and giving the Administrative Agent "control" over the Cash Collateral
Account as such term is defined in the applicable Uniform  Commercial Code.  The
Borrower hereby pledges to the Administrative Agent and grants the
Administrative Agent a security interest in the Cash Collateral Account,
whenever established, all funds held in the Cash Collateral Account from time to
time, and all proceeds thereof as security for the payment of the Letter of
Credit Obligations.  Except as provided in Section 2.3(i)(ii) below, the
Borrower shall have no access and no rights of withdrawal from the Cash
Collateral Account.

 
-26-

--------------------------------------------------------------------------------

 

(ii)                     Funds held in the Cash Collateral Accounts shall be
held as cash collateral for obligations with respect to Letters of Credit.  Such
funds shall be promptly applied by the Administrative Agent at the request of an
Issuing Lender to any reimbursement or other obligations under the applicable
Letters of Credit that exist or occur.  To the extent that any surplus funds are
held in the Cash Collateral Account above the Letter of Credit Exposure or
Fronting Exposure during the existence of an Event of Default the Administrative
Agent may (A) hold such surplus funds in the Cash Collateral Account as cash
collateral for the Obligations or (B) apply such surplus funds to any
Obligations in any manner directed by the Majority Revolving Lenders.  If no
Event of Default exists, the Administrative Agent shall immediately release to
the Borrower at the Borrower's written request (1) any funds held in the Cash
Collateral Account in excess of 103% of the then existing Letter of Credit
Exposure or (ii) any Cash Collateral provided to reduce Fronting Exposure
promptly following the elimination of such applicable Fronting Exposure
(including by any Defaulting Lender ceasing to be a Defaulting Lender or ceasing
to be a Revolving Lender).
 
(iii)                    The Administrative Agent shall invest the funds in the
Cash Collateral Account in an interest-bearing account or other investment
approved by the Borrower.  The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Cash Collateral
Account and shall be deemed to have exercised such care if such funds are
accorded treatment substantially equivalent to that which the Administrative
Agent accords its own property or in accordance with the Borrower's instructions
or as otherwise approved by the Borrower, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.
 
(j)                 Letters of Credit Issued for Subsidiaries.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse each Issuing Lender hereunder for any
and all drawings under such Letter of Credit issued (or deemed issued)
hereunder.  The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of its Subsidiaries inures to the benefit of the
Borrower, and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries.
 
(k)                 Existing Letters of Credit.  The Issuing Bank, the Revolving
Lenders and the Borrower agree that effective as of the Closing Date, the
Existing Letters of Credit shall be deemed to have been issued and maintained
under, and to be governed by the terms and conditions of, this Agreement.
 
2.4           Swingline Advances.
 
(a)                 The Swingline Facility.  On the terms and conditions set
forth in this Agreement, the Swingline Lender may, in its sole and absolute
discretion, from time-to-time on any Business Day from the Closing Date until
the last Business Day occurring before the Revolving Credit Maturity Date, make
Swingline Advances to the Borrower in an aggregate principal amount not to
exceed the Swingline Sublimit at any time, provided that (i) after giving effect
to such Swingline Advance, the Revolving Outstanding Amount shall not exceed the
aggregate Revolving Commitments in effect at such time, (ii) no Swingline
Advance may mature after the Revolving Credit Maturity Date, and (iii) no
Swingline Advance shall be made by the Swingline Lender if the conditions set
forth in Section 3.3 have not been met as of the date of such Swingline
Advance.  The Borrower agrees that the giving of the applicable Notice of
Borrowing and the acceptance by the Borrower of the proceeds of such Swingline
Advance shall constitute a representation and warranty by the Borrower that on
the date of such Swingline Advance the conditions set forth in Section 3.3 have
been met.  Immediately upon the making of a Swingline Advance, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline
Advance in an amount equal to its Applicable Percentage of such Swingline
Advance.

 
-27-

--------------------------------------------------------------------------------

 
 
(b)                 Evidence of Indebtedness.  The indebtedness of the Borrower
to the Swingline Lender resulting from Swingline Advances shall be evidenced as
set forth in Section 2.2.
 
(c)                 Prepayment.  Within the limits expressed in this Agreement,
amounts advanced pursuant to Section 2.4(a) may from time to time be borrowed,
prepaid without penalty, and reborrowed at the sole and absolute discretion of
the Swingline Lender.  If the amount of aggregate outstanding amount of
Swingline Advances ever exceeds the Swingline Sublimit, the Borrower shall, upon
receipt of written notice of such condition from the Swingline Lender and to the
extent of such excess, prepay to the Swingline Lender outstanding principal of
the Swingline Advances such that such excess is eliminated.
 
(d)                 Refinancing of Swingline Advances.
 
(i)                      The Swingline Lender at any time in its sole and
absolute discretion may request, on behalf of the Borrower (which hereby
irrevocably authorizes the Swingline Lender to so request on its behalf), that
each Revolving Lender make a Revolving Advance consisting of Base Rate Advances
in an amount equal to such Revolving Lender's Applicable Percentage of the
amount of Swingline Advances then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Notice of Borrowing for
purposes hereof), without regard to the minimum and multiples specified in
Section 2.5(c) for the principal amount of Revolving Borrowings but subject to
the unutilized portion of the Revolving Commitments and the conditions set forth
in Section 3.3.  The Swingline Lender shall furnish the Borrower with a copy of
the applicable Notice of Borrowing promptly after delivering such notice to the
Administrative Agent.  Regardless of whether the request for such Revolving
Advance complies with Section 2.5, each Revolving Lender shall make an amount
equal to its Applicable Percentage of the amount specified in such Notice of
Borrowing available to the Administrative Agent in Same Day Funds for the
account of the Swingline Lender at the Administrative Agent's Lending Office not
later than 1:00 p.m. (Houston, Texas, time) on the day specified in such Notice
of Borrowing, whereupon, subject to Section 2.4(d)(iii), each Revolving Lender
that so makes funds available shall be deemed to have made a Revolving Advance
consisting of Base Rate Advances to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swingline Lender.
 
(ii)                     If for any reason any Swingline Advance cannot be
refinanced by such a Revolving Borrowing in accordance with Section 2.4(d)(i),
the applicable Notice of Borrowing submitted by the Swingline Lender as set
forth herein shall be deemed to be a request by the Swingline Lender that each
of the applicable Revolving Lenders fund its risk participation in the relevant
Swingline Advances and each such Revolving Lender's payment to the
Administrative Agent for the account of the Swingline Lender pursuant to Section
2.4(d)(i) shall be deemed payment in respect of such participation.
 
(iii)                    If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.4(d) by the time specified in Section 2.4(d)(i), the Swingline Lender
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  A certificate of the
Swingline Lender submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 
-28-

--------------------------------------------------------------------------------

 
 
(iv)                    Each Revolving Lender's obligation to make Revolving
Advances or to purchase and fund risk participations in Swingline Advances
pursuant to this Section 2.4(d) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Swingline Lender, the Borrower, or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Advances pursuant to
Section 2.4(d)(i) (but not its obligation to purchase and fund risk
participations in Swingline Advances) is subject to the conditions set forth in
Section 3.3.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay the Swingline Advances, together
with interest as provided herein.
 
(e)                 Repayment of Participations.
 
(i)                      At any time after any Revolving Lender has purchased
and funded a risk participation in a Swingline Advance, if the Swingline Lender
receives any payment on account of such Swingline Advance, the Swingline Lender
will distribute to such Revolving Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender's risk participation was
funded) in the same funds as those received by the Swingline Lender.
 
(ii)                      If any payment received by the Swingline Lender in
respect of principal or interest on any Swingline Advance is required to be
returned by the Swingline Lender under any of the circumstances described in
Section 9.12 (including pursuant to any settlement entered into by the Swingline
Lender in its discretion), each Revolving Lender shall pay to the Swingline
Lender its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(f)                 Interest for Account of Swingline Lender.  The Swingline
Lender shall be responsible for invoicing the Borrower for interest on the
Swingline Advances.  Until each Lender funds its Revolving Advances or risk
participation pursuant to this Section to refinance such Revolving Lender's
Applicable Percentage of the applicable Swingline Advances, interest in respect
of such Applicable Percentage shall be solely for the account of the Swingline
Lender.
 
(g)                 Payments Directly to Swingline Lender.  The Borrower shall
make all payments of principal and interest in respect of the Swingline Advances
directly to the Swingline Lender.
 
(h)                 Method of Borrowing.  Except as provided in the clause (c)
above, each request for a Swingline Advance shall be made pursuant to telephone
notice to the Swingline Lender given no later than 1:00 p.m. (Houston, Texas
time) on the date of the proposed Swingline Advance, promptly confirmed by a
completed and executed Notice of Borrowing facsimiled to the Administrative
Agent and the Swingline Lender.  The Swingline Lender will promptly make such
Swingline Advance available to the Borrower at the Borrower's account with the
Administrative Agent.
 
(i)                 Discretionary Nature of the Swing Line
Facility.  Notwithstanding any terms to the contrary contained herein, the
swingline facility provided herein (A) is an uncommitted facility and the
Swingline Lender may, but shall not be obligated to, make Swingline Advances,
and (ii) may be terminated at any time by the Swingline Lender upon written
notice by the Swingline Lender to the Borrower.

 
-29-

--------------------------------------------------------------------------------

 
 
2.5           Borrowings; Procedures and Limitations.
 
(a)                 Notice of Borrowings.  Each Borrowing shall be made pursuant
to a Notice of Borrowing and given by the Borrower to the Administrative Agent
not later than 12:00 p.m. (Houston, Texas time) on the third Business Day before
the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Advances, and by the Borrower to the Administrative Agent not later
than 11:00 a.m. (Houston, Texas time) on the same day as the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances.  The Administrative Agent shall give each applicable Lender prompt
notice on the day of receipt of timely Notice of Borrowing of such proposed
Borrowing by facsimile.  Each Notice of Borrowing shall be by facsimile
specifying the (i) requested date of such Borrowing (which shall be a Business
Day), (ii) requested Type and Class of Advances comprising such Borrowing, (iii)
aggregate amount of such Borrowing, and (iv) if such Borrowing is to be
comprised of Eurodollar Advances, the Interest Period for such Advances.  In the
case of a proposed Borrowing comprised of Eurodollar Advances, the
Administrative Agent shall promptly notify each applicable Lender of the
applicable interest rate under Section 2.9, as applicable.  Each Lender shall
before 11:00 a.m. (Houston, Texas time) on the date of the proposed Borrowing in
the case of a Borrowing consisting of Eurodollar Advances, and before 1:00 p.m.
(Houston, Texas time) on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, make available for the account of
its Lending Office to the Administrative Agent at its address referred to in
Section 9.7, or such other location as the Administrative Agent may specify by
notice to the Lenders, in Same Day Funds, such Lender's Applicable Percentage of
such Borrowing.  Promptly upon the Administrative Agent's receipt of such funds
and provided that the applicable conditions set forth in Article III have been
satisfied, the Administrative Agent will make such funds available to the
Borrower at its account with the Administrative Agent.
 
(b)                 Conversions and Continuations.  In order to elect to Convert
or Continue Advances comprising part of the same Borrowing under this
Section,  the Borrower shall deliver an irrevocable Notice of Conversion or
Continuation to the Administrative Agent at the Administrative Agent's office no
later than 2:00 p.m. (Houston, Texas time) (i) at least one Business Day in
advance of the proposed Conversion date in the case of a Conversion of such
Advances to Base Rate Advances, and (ii) at least three Business Days in advance
of the proposed Conversion or Continuation date in the case of a Conversion to,
or a Continuation of, Eurodollar Advances.  Each such Notice of Conversion or
Continuation shall be in writing or facsimile, specifying (A) the requested
Conversion or Continuation date (which shall be a Business Day), (B) the
Borrowing amount, Class and Type of the Advances to be Converted or Continued,
(C) whether a Conversion or Continuation is requested, and if a Conversion, into
what Type of Advances, and (D) in the case of a Conversion to, or a Continuation
of, Eurodollar Advances, the requested Interest Period.  Promptly after receipt
of a Notice of Conversion or Continuation under this paragraph, the
Administrative Agent shall provide each applicable Lender with a copy thereof
and, in the case of a Conversion to or a Continuation of Eurodollar Advances,
notify each applicable Lender of the applicable interest rate under Section 2.9
as applicable.  For purposes other than the conditions set forth in Section 3.3,
the portion of Advances comprising part of the same Borrowing that are Converted
to Advances of another Type shall constitute a new Borrowing.
 
(c)                 Certain Limitations.  Notwithstanding anything in
paragraphs (a) and (b) above:
 
(i)                      Each Revolving Borrowing shall be in an aggregate
amount not less than $3,000,000 and in integral multiples of $1,000,000 in
excess thereof in case of Eurodollar Advances and in an aggregate amount not
less than $500,000 and in integral multiples of $100,000 in excess thereof in
case of Base Rate Advances.

 
-30-

--------------------------------------------------------------------------------

 
 
(ii)                     Each Term Borrowing shall be in an aggregate amount not
less than $50,000,000 and in integral multiples of $1,000,000 in excess thereof.
 
(iii)                    Each Borrowing shall (A) consist of Advances of the
same Type and Class made, Converted or continued on the same day by the Lenders
according to their Applicable Percentage, and (B) denominated only in Dollars.
 
(iv)                    At no time shall there be more than eight Interest
Periods applicable to outstanding Eurodollar Advances.
 
(v)                    The Borrower may not select Eurodollar Advances for any
Borrowing to be made, Converted or Continued if an Event of Default has occurred
and is continuing.
 
(vi)                    If any Lender shall, at least one Business Day prior to
the requested date of any Borrowing comprised of Eurodollar Advances, notify the
Administrative Agent and the Borrower that the introduction of or any change in
or in the interpretation of any Legal Requirement makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its Lending Office to perform its obligations under this
Agreement to make Eurodollar Advances or to fund or maintain Eurodollar
Advances, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or take deposits of, Dollars in
the applicable interbank market, then (1) such Lender's Applicable Percentage of
the amount of such Borrowing shall be made as a Base Rate Advance of such
Lender, (2) such Base Rate Advance shall be considered part of the same
Borrowing and interest on such Base Rate Advance shall be due and payable at the
same time that interest on the Eurodollar Advances comprising the remainder of
such Borrowing shall be due and payable, and (3) any obligation of such Lender
to make, Continue, or Convert to, Eurodollar Advances, including in connection
with such requested Borrowing, shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.
 
(vii)                   If the Administrative Agent is unable to determine the
Eurodollar Rate for Eurodollar Advances comprising any requested Borrowing, the
right of the Borrower to select Eurodollar Advances for such Borrowing or for
any subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the applicable Lenders that the circumstances causing
such suspension no longer exist, and each Advance comprising such Borrowing
shall be made as a Base Rate Advance.
 
(viii)                  If the Majority Lenders shall, at least one Business Day
before the date of any requested Borrowing, notify the Administrative Agent that
(A) the Eurodollar Rate for Eurodollar Advances comprising such Borrowing will
not adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Advances, as the case may be, for such Borrowing, or (B)
deposits are not being offered to banks in the applicable offshore interbank
market for Dollars for the applicable amount and Interest Period of such
Eurodollar Advance, then the Administrative Agent shall give notice thereof to
the Borrower and the Lenders and the right of the Borrower to select Eurodollar
Advances for such Borrowing or for any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be made as a Base Rate Advance.

 
-31-

--------------------------------------------------------------------------------

 
 
(ix)                     If the Borrower shall fail to select the duration or
Continuation of any Interest Period for any Eurodollar Advance in accordance
with the provisions contained in the definition of "Interest Period" in Section
1.1 and paragraph (a) or (b) above, the Administrative Agent will forthwith so
notify the Borrower and the applicable Lenders and such affected Advances will
be made available to the Borrower on the date of such Borrowing as Eurodollar
Advances with a one month Interest Period or, if such affected Advances are
existing Advances, will be Converted into Base Rate Advances at the end of
Interest Period then in effect.
 
(x)                      Swingline Advances may not be Converted or Continued.
 
(d)                 Notices Irrevocable.  Each Notice of Borrowing and Notice of
Conversion or Continuation shall be irrevocable and binding on the Borrower.
 
(e)                 Lender Obligations Several.  The failure of any Lender to
make the Advance to be made by it as part of any Borrowing shall not relieve any
other Lender of its obligation, if any, to make its Advance on the date of such
Borrowing.  No Lender shall be responsible for the failure of any other Lender
to make the Advance to be made by such other Lender on the date of any
Borrowing.
 
(f)                 Funding by Lenders; Administrative Agent' Reliance.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Advances, or prior to the time of
any Borrowing of Base Rate Advances, that such Lender will not make available to
the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with and at the time required in Section 2.5 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to the requested Borrowing.  If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender's Advance included in such Borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.  A notice of the Administrative Agent to any Lender or
Borrower with respect to any amount owing under this subsection (f) shall be
conclusive, absent manifest error.
 
2.6           Prepayments.  No Borrower shall have any right to prepay any
principal amount of any Advance except as provided in this Section 2.6.
 
(a)                 Optional.  The Borrower may elect to prepay any Borrowing,
in whole or in part, without penalty or premium except as set forth in Section
2.11 and after giving by 2:00 p.m. (Houston, Texas time) (i) in the case of
Eurodollar Advances, at least three Business Days' or (ii) in case of Base Rate
Advances, one Business Day's prior written notice to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment.  If
any such notice is given, the Borrower shall prepay Advances comprising part of
the same Borrowing in whole or ratably in part in an aggregate principal amount
equal to the amount specified in such notice, together with accrued interest to
the date of such prepayment on the principal amount prepaid in case of Base Rate
Advances and amounts, if any, required to be paid pursuant to Section 2.11 as a
result of such prepayment being made on such date; provided that each optional
partial prepayment of a Borrowing shall be in a minimum amount not less than
$3,000,000 and in multiple integrals of $1,000,000 in excess thereof in case of
Eurodollar Advances and in an aggregate amount not less than $500,000 and in
integral multiples of $100,000 in excess thereof in case of Base Rate
Advances.  Each prepayment of the outstanding Term Advances pursuant to this
Section 2.6(a) shall be applied to the principal repayment installments thereof
in the inverse order of maturity, and each such prepayment shall be applied to
the Advances of the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.
 
 
-32-

--------------------------------------------------------------------------------

 
 
(b)                 Mandatory.
 
(i)                      On any date that the Revolving Outstanding Amount
exceeds the aggregate amount of Revolving Commitments, the Borrower shall,
within one Business Day, to the extent of such excess, first prepay to the
Swingline Lender the outstanding principal amount of the Swingline Advances,
second, prepay to the Revolving Lenders on a pro rata basis the outstanding
principal amount of the Revolving Advances and third, make deposits into the
Cash Collateral Account to provide cash collateral in the amount of such excess
for the Letter of Credit Exposure.
 
(ii)                      If a Revolving Facility Increase is effected as
permitted under Section 2.1(d)(i), the Borrower shall prepay any Revolving
Advances outstanding on such Increase Date to the extent necessary to keep the
outstanding Revolving Advances ratable to reflect the revised Applicable
Percentages arising from such Revolving Facility Increase.  Any prepayment made
by Borrower in accordance with this clause (b)(ii) may be made with the proceeds
of Revolving Advances made by all the Revolving Lenders in connection the
Revolving Facility Increase occurring simultaneously with the prepayment.
 
(iii)                     If within 60 days of the making of a Term Borrowing
the Administrative Agent shall not have received a certificate from a
Responsible Officer of the Borrower to the effect that simultaneously with, or
within 60 days of, the making of such Term Borrowing either (i) the obligations
of the Acquired Company under the Acquired Company Debt Instruments shall have
been reduced or (ii) a Credit Party shall have not otherwise been reimbursed for
amounts previously paid by such Credit Party to reduce the obligations described
in clause (i) of this Section 2(b)(iii), in each case on a dollar-for-dollar
basis, then the Borrower shall immediately prepay such Term Advances.
 
(c)                 Interest; Costs.  Each prepayment pursuant to this Section
2.6 shall be accompanied by accrued interest on the amount prepaid to the date
of such prepayment and amounts, if any, required to be paid pursuant to Section
2.11 as a result of such prepayment being made on such date.
 
2.7           Repayment.
 
(a)                 Revolving Advances.  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of and ratable
benefit of each Revolving Lender the aggregate outstanding principal amount of
all Revolving Advances on the Revolving Credit Maturity Date.
 
(b)                 Term Advances.  The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of and ratably benefit of
each Term Lender the aggregate outstanding principal amount of all Term Advances
as follows:  (i) on each of September 16, 2013 and September 16, 2014, a
principal amount equal to 15% of the aggregate principal amount of the Term
Advances made on or before the Term Loan Facility Commitment Termination Date,
and (ii) on the Term Loan Maturity Date, an amount equal to the aggregate
principal amount of all Term Advances outstanding on such date
 
 
-33-

--------------------------------------------------------------------------------

 
 
(c)                 Swingline Advances.  The Borrower hereby unconditionally
promises to pay to the Swingline Lender (i) the aggregate outstanding principal
amount of all Swingline Advances on each Swingline Payment Date, and (ii) the
aggregate outstanding principal amount of all Swingline Advances outstanding on
the Revolving Credit Maturity Date.
 
2.8           Fees.
 
(a)                 Commitment Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender (subject to
Section 2.16(a)(iii)) a Commitment Fee on the average daily amount by which such
Revolving Lender's Revolving Commitment exceeds such Revolving Lender's
outstanding Revolving Advances plus such Lender's Applicable Percentage of the
Letter of Credit Exposure at the per annum rate equal to the Applicable Margin
for Commitment Fees for such period.  The Commitment Fee is due quarterly in
arrears on March 31, June 30, September 30, and December 31 of each year
commencing on September 30, 2010, and on the Revolving Credit Maturity
Date.  For purposes of this Section 2.8(a) only, amounts advanced as Swingline
Advances shall not reduce the amount of the unused Revolving Commitment.
 
(b)                 Fees for Letters of Credit.  The Borrower agrees to pay the
following (subject to Section 2.16(a)(iii)): (i) to the Administrative Agent for
the pro rata benefit of the Revolving Lenders a per annum letter of credit fee
for each Letter of Credit issued hereunder in an amount equal to the Applicable
Margin for Revolving Borrowings consisting of Eurodollar Advances on the face
amount of such Letter of Credit for the period such Letter of Credit is
outstanding, which fee shall be due and payable quarterly in arrears on March
31, June 30, September 30, and December 31 of each year, and on the Revolving
Credit Maturity Date; provided, however, that any letter of credit fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit shall be payable, to the maximum extent permitted by applicable
law, to the other Revolving Lenders in accordance with the upward adjustments in
their respective Applicable Percentage allocable to such Letter of Credit
pursuant to Section 2.16(a)(iv), with the balance of such fee, if any, being
retained by the Borrower for its own account or, to the extent any Fronting
Exposure shall then be outstanding, being payable to the applicable Issuing
Lender for its own account to the extent such fee relates to the amount of such
Fronting Exposure; (ii) to the applicable Issuing Lender, a fronting fee for
each Letter of Credit equal to the greater of (A) 0.125% per annum on the face
amount of such Letter of Credit (and in the case of an increase, on the amount
of such increase) and (B) $600.00, which fee shall be due and payable annually
in advance on the date of the issuance or increase of each Letter of Credit and
on the earlier of each annual anniversary thereafter or the Revolving Credit
Maturity Date; and (iii) to the applicable Issuing Lender such other usual and
customary fees associated with any transfers, amendments, drawings, negotiations
or reissuances of any Letter of Credit, which fees shall be due and payable as
requested by such Issuing Lender in accordance with such Issuing Lender's then
current fee policy.  The Borrower shall have no right to any refund of letter of
credit fees previously paid by the Borrower, including any refund claimed
because the Borrower cancels any Letter of Credit prior to its expiration date.
 
(c)                 Ticking Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Term Lender (subject to Section
2.16(a)(iii)) a ticking fee on the average daily amount by which such Term
Lender's Term Commitment exceeds such Term Lender's outstanding Term Advances at
the per annum rate equal to 0.45%.  The Commitment Fee is due quarterly in
arrears on March 31, June 30, September 30, and December 31 of each year
commencing on September 30, 2010, and on the Term Loan Facility Commitment
Termination Date.
 
 
-34-

--------------------------------------------------------------------------------

 
 
(d)                 Other Fees.  The Borrower agrees to pay the fees to the
Administrative Agent and the Arrangers as set forth in the Fee Letter.
 
(e)                 Generally.  All such fees shall be paid on the dates due, in
immediately available Dollars to the Administrative Agent for distribution, if
and as appropriate, among the Lenders, except that the fees payable pursuant to
Section 2.6(b)(ii) and (iii) shall be paid directly to the applicable Issuing
Lender.  Once paid, absent manifest error, none of these fees shall be
refundable under any circumstances.
 
2.9           Interest.
 
(a)                 Revolving Credit Facility.
 
(i)                      Base Rate Advances.  Subject to the provisions of
clause (c) below, each Revolving Borrowing consisting of Base Rate Advances
shall bear interest at the Adjusted Base Rate in effect from time to time plus
the Applicable Margin for Base Rate Advances under the Revolving Credit Facility
for such period.  The Borrower shall pay to Administrative Agent for the ratable
benefit of each Revolving Lender all accrued but unpaid interest on such
Revolving Lender's Base Rate Advances on each March 31, June 30, September 30,
and December 31 commencing on September 30, 2010, and on the Revolving Credit
Maturity Date.
 
(ii)                      Eurodollar Advances.  Subject to the provisions of
clause (c) below, each Revolving Borrowing consisting of Eurodollar Advances
shall bear interest during its Interest Period equal to at all times the
Eurodollar Rate for such Interest Period plus the Applicable Margin for
Eurodollar Advances under the Revolving Credit Facility for such period.  The
Borrower shall pay to the Administrative Agent for the ratable benefit of each
Revolving Lender all accrued but unpaid interest on each of such Revolving
Lender's Eurodollar Advances on the last day of the Interest Period therefor
(provided that for Eurodollar Advances with six month Interest Periods, accrued
but unpaid interest shall also be due on the day three months from the first day
of such Interest Period), on the date any Eurodollar Advance is repaid in full,
and on the Revolving Credit Maturity Date.
 
(b)                 Term Loan Facility.
 
(i)                      Base Rate Advances.  Subject to the provisions of
clause (d) below, each Term Borrowing consisting of Base Rate Advances shall
bear interest at the Adjusted Base Rate in effect from time to time plus the
Applicable Margin for Base Rate Advances under the Term Loan Facility for such
period.  The Borrower shall pay to Administrative Agent for the ratable benefit
of each Term Lender all accrued but unpaid interest on such Term Lender's Base
Rate Advances on each March 31, June 30, September 30, and December 31
commencing on September 30, 2010, and on the Term Loan Maturity Date.
 
(ii)                      Eurodollar Advances.  Subject to the provisions of
clause (d) below, each Term Borrowing consisting of Eurodollar Advances shall
bear interest during its Interest Period equal to at all times the Eurodollar
Rate for such Interest Period plus the Applicable Margin for Eurodollar Advances
under the Term Loan Facility for such period.  The Borrower shall pay to the
Administrative Agent for the ratable benefit of each Term Lender all accrued but
unpaid interest on each of such Term Lender's Eurodollar Advances on the last
day of the Interest Period therefor (provided that for Eurodollar Advances with
six month Interest Periods, accrued but unpaid interest shall also be due on the
day three months from the first day of such Interest Period), on the date any
Eurodollar Advance is repaid in full, and on the Term Loan Maturity Date.
 
 
-35-

--------------------------------------------------------------------------------

 
 
(c)                 Swingline Advances.  Subject to the provisions of clause (d)
below, at the Borrower's option, Swingline Advances shall bear interest at
either (i) the Adjusted Base Rate in effect from time to time plus the
Applicable Margin for Base Rate Advances under the Revolving Credit Facility or
(ii) the Eurodollar Rate in effect from time to time (or if any such day is not
a Business Day, the immediately preceding Business Day) for a deposit in Dollars
with a maturity of one month plus the Applicable Margin for Eurodollar Advances
under the Revolving Credit Facility.  The Borrower shall pay to the Swingline
Lender for its own account subject to Section 2.4(f) all accrued but unpaid
interest on each Swingline Advance on each Swingline Payment Date, on the date
any Swingline Advance is repaid (or refinanced) in full, and on the Revolving
Credit Maturity Date.
 
(d)                 Default Interest.  If, at any time, (i) any principal of or
interest on any Advance or any fee, reimbursement of a drawing under a Letter of
Credit or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, (ii) any Event of
Default under Section 7.1(f) occurs and is continuing or (iii) any Event of
Default is continuing (except as set forth in clauses (i) and (ii) above) upon
the request of the Majority Revolving Lenders or the Majority Term Lenders, as
the case may be, then the Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Legal Requirements.  Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.
 
2.10         Illegality.  If any Lender shall notify the Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Lending Office to
perform its obligations under this Agreement to make, maintain, or fund any
Eurodollar Advances of such Lender then outstanding hereunder, (a) the Borrower
shall, no later than 11:00 a.m. (Houston, Texas, time) (i) if not prohibited by
law, on the last day of the Interest Period for each outstanding Eurodollar
Advance, or (ii) if required by such notice, on the second Business Day
following its receipt of such notice, prepay all of the Eurodollar Advances of
such Lender then outstanding, together with accrued interest on the principal
amount prepaid to the date of such prepayment and amounts, if any, required to
be paid pursuant to Section 2.11 as a result of such prepayment being made on
such date, (b) such Lender shall simultaneously make a Base Rate Advance to the
Borrower on such date in an amount equal to the aggregate principal amount of
the Eurodollar Advances prepaid to such Lender, and (c) the right of the
Borrower to select Eurodollar Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist.
 
2.11         Breakage Costs.
 
(a)                 Funding Losses.  In the case of any Borrowing which the
related Notice of Borrowing specifies is to be comprised of Eurodollar Advances,
the Borrower hereby indemnifies each Lender against any loss, out-of-pocket
cost, or expense incurred by such Lender as a result of any failure to fulfill
on or before the date specified in such Notice of Borrowing for such Borrowing
the applicable conditions set forth in Article III, including, without
limitation, any loss (excluding any loss of anticipated profits), cost, or
expense incurred by reason of the liquidation or redeployment of deposits or
other funds acquired by such Lender to fund the Eurodollar Advance to be made by
such Lender as part of such Borrowing when such Eurodollar Advance as a result
of such failure, is not made on such date.
 
 
-36-

--------------------------------------------------------------------------------

 

(b)                 Prepayment Losses.  If (i) any payment of principal of any
Eurodollar Advance is made other than on the last day of the Interest Period for
such Advance as a result of any prepayment, payment pursuant to Section 2.6, the
acceleration of the maturity of the Obligations, or for any other reason,
(ii) the Borrower fails to make a principal or interest payment with respect to
any Eurodollar Advance on the date such payment is due and payable, or (iii) any
failure by the Borrower to make payment of any Advance or reimbursement of
drawing under any Letter of Credit (or interest due thereon) on its scheduled
due date; the Borrower shall, within 10 days of any written demand sent by the
Administrative Agent on behalf of a Lender to the Borrower, pay to the
Administrative Agent for the benefit of such Lender any amounts determined in
good faith by such Lender to be required to compensate such Lender for any
additional losses, out-of-pocket costs, or expenses which it may reasonably
incur as a result of such payment or nonpayment, including, without limitation,
any loss (excluding loss of anticipated profits), cost, or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.
 
(c)                 Assignment Losses.  If any assignment of any Eurodollar
Advance is made other than on the last day of the Interest Period for such Loan
as a result of a request by the Borrower pursuant to clause (c) of Section 2.16,
the Borrower shall, within three (3) Business Days of any written demand sent by
the Administrative Agent on behalf of the Lender that is the assignee thereof to
the Borrower, pay to the Administrative Agent for the benefit of such Lender any
amounts determined by such Lender to be required to compensate such Lender for
any additional losses, out-of-pocket costs, or expenses (other than any
anticipated lost profits) which it may reasonably incur as a result of such
assignment, including, without limitation, any such loss, cost, or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain such Loan.
 
(d)                 Certificate.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.11 shall be delivered to the Borrower and the Administrative Agent and
shall be conclusive absent manifest error.
 
2.12         Increased Costs.
 
(a)                 Increased Costs Generally.  If any Change in Law shall:
 
(i)                       impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement contemplated by Section 2.12(e))
or any Issuing Lender;
 
(ii)                      subject any Lender or Issuing Lender to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit, any Eurodollar Advance made by it, or
change the basis of taxation of payments to such Lender or Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
2.14 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or Issuing Lender); or
 
(iii)                     impose on any Lender or Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Advances made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Advance (or of maintaining its
obligation to make or accept and purchase any such Advance), or to increase the
cost to such Lender or Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuing Lender hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
Issuing Lender, the Borrower will pay to such Lender or Issuing Lender, such
additional amount or amounts as will compensate such Lender or Issuing Lender,
as the case may be, for such additional costs incurred or reduction suffered.
 
 
-37-

--------------------------------------------------------------------------------

 
 
(b)                 Capital Adequacy.  If any Lender or Issuing Lender
determines that any Change in Law affecting such Lender or Issuing Lender or any
lending office of such Lender or such Lender's or Issuing Lender's holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender's or Issuing Lender's capital or on
the capital of such Lender's or Issuing Lender's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Advances
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or Issuing Lender or such Lender's or Issuing Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or Issuing Lender's policies and the policies of
such Lender's or Issuing Lender's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Lender, such additional amount or amounts as will compensate such Lender
or Issuing Lender or such Lender's or Issuing Lender's holding company for any
such reduction suffered.
 
(c)                 Certificates for Reimbursement.  A certificate of a Lender
or Issuing Lender setting forth the amount or amounts necessary to compensate
such Lender or Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)                 Delay in Requests.  Failure or delay on the part of any
Lender or Issuing Lender to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender's or Issuing Lender's right to demand
such compensation; provided that Borrower shall not be required to compensate a
Lender or an Issuing Lender pursuant to this Section for any reserve, tax, lost
compensation, increased costs or reductions suffered or incurred more than 180
days prior to the date that such Lender or the Issuing Lender, as the case may
be, notifies Borrower of the cause giving rise to such reserve, tax, lost
compensation, increased costs or reductions and of such lender’s or the Issuing
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)                 Additional Reserve Requirement.  The Borrower shall pay to
each Lender Party, (i) as long as such Lender Party shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurodollar funds or deposits (currently known as Eurocurrency
Liabilities), additional interest on the unpaid principal amount of each
Eurodollar Advance equal to the actual costs of such reserves allocated to such
Advance by such Lender Party (as determined by such Lender Party in good faith,
which determination shall be conclusive in the absence of manifest error), and
(ii) as long as such Lender Party shall be required to comply with any reserve
ratio requirement or analogous requirement of any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Advances, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitments or Advances by such Lender Party (as determined by such Lender Party
in good faith, which determination shall be conclusive in the absence of
manifest error), which in each case, shall be due and payable on each date on
which interest is payable on such Advance.
 
 
-38-

--------------------------------------------------------------------------------

 
 
2.13           Payments and Computations.
 
(a)                 Payments.  All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff.   Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed in Dollars and in Same Day
Funds.  Subject to Section 2.5(c), each payment of any Advance pursuant to this
Section or any other provision of this Agreement shall be made in a manner such
that all Advances comprising part of the same Borrowing are paid in whole or
ratably in part.
 
(b)                 Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Lenders or Issuing Lender hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the
applicable Issuing Lender, as the case may be, the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the applicable
Lenders or Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.  A
notice of the Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.
 
(c)                 Payment Procedures. The Borrower shall make each payment of
any amount under this Agreement and under any other Credit Document prior to the
time expressly required hereunder (or, if no such time is expressly
required, not later than 11:00 a.m. (Houston, Texas time)) on the day when due
to the Administrative Agent at the Administrative Agent's address (or such other
location as the Administrative Agent shall designate in writing to the Borrower)
in Same Day Funds; provided however that payments specified to be made directly
to an Issuing Lender or any other Person, including amounts payable solely to
any specific Lender Party pursuant to Sections 2.3, 2.4, 2.8, 2.9, 2.10, 2.11,
2.12, 2.14, and 9.1 but after taking into account payments effected pursuant to
Section 2.13(f), shall be made directly to the Persons entitled
thereto.  Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States.  The Administrative Agent will promptly thereafter, and in any
event prior to the close of business on the day any timely payment is made,
cause to be distributed like funds relating to the payment of principal,
interest or fees ratably in accordance with each Lender's Applicable Percentage
to the Lenders for the account of their respective Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  Upon receipt of other amounts due
solely to the Administrative Agent, Issuing Lender, Swingline Lender, or a
specific Lender, the Administrative Agent shall distribute such amounts to the
appropriate party to be applied in accordance with the terms of this Agreement.
 
(d)                 Non-Business Day Payments.  Whenever any payment shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or fees, as the case
may be; provided that if such extension would cause payment of interest on or
principal of Eurodollar Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
 
 
-39-

--------------------------------------------------------------------------------

 
 
(e)                 Computations.  All computations of interest based on the
Prime Rate shall be made by the Administrative Agent on the basis of a year of
365/366 days and on the basis of a year of 360 days for all other interest and
fees, in each case for the actual number of days (including the first day, but
excluding the last day) occurring in the period for which such interest or fees
are payable.  Each determination by the Administrative Agent of an amount of
interest or fees shall be conclusive and binding for all purposes, absent
manifest error.
 
(f)                 Sharing of Payments, Etc.  Each Lender agrees that if it
shall, through the exercise of a right of banker's lien, setoff, counterclaim or
otherwise against the Borrower or any other Credit Party, obtain payment
(voluntary or involuntary) in respect of any Advance or the participations in
the Letter of Credit Obligations or in the Swingline Advances held by it, as a
result of which the unpaid portion of its Advances shall be proportionately less
than the unpaid portion of the Advances or the participations in the Letter of
Credit Obligations or in the Swingline Advances held by any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Advances, the participations in the Letter of Credit
Obligations and in the Swingline Advances held by it of such other Lender, so
that the aggregate unpaid amount of the Advances and participations in Advances,
Letter of Credit Obligations and Swingline Advances held by each Lender shall be
in the same proportion to the aggregate unpaid amount of all Advances, Letter of
Credit Obligations and Swingline Advances then outstanding as the amount of its
Advances, and participations in Letter of Credit Obligations and Swingline
Advances prior to such exercise of banker's lien, setoff or counterclaim or
other event was to the amount of all Advances and participations in Letter of
Credit Obligations and Swingline Advances, outstanding prior to such exercise of
banker's lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.13 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest.  The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
2.14         Taxes.
 
(a)                 Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Credit Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, provided that if any
Credit Party shall be required by any Legal Requirement to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the applicable Lender Party receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Legal Requirements.
 
(b)                 Payment of Other Taxes by the Borrower.  Without limiting
the provisions of the terms set forth in this Section above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Legal Requirements.
 
 
-40-

--------------------------------------------------------------------------------

 

(c)                 Indemnification by the Borrower.  The Borrower shall, and
does hereby, indemnify each Lender Party, in any case, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by a Lender Party and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, except as a result of the gross negligence or willful
misconduct of such Lender Party, whether or not such Indemnified Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender Party (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender Party, shall be conclusive absent manifest error.
 
(d)                 Evidence of Payments.  As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of any available receipt issued by such Governmental
Authority evidencing such payment, a copy of the return (if any) reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
 
(e)                 Status of Lenders.
 
(i)                       Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to the Borrower (with a copy to the Administrative
Agent), prior to the Closing Date (or upon becoming a Lender by assignment or
participation) and at any time or times prescribed by applicable Legal
Requirements or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Legal Requirements as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Legal Requirements or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
 
(ii)                      Without limiting the generality of the foregoing, in
the event that the Borrower is resident for tax purposes in the United States,
any Foreign Lender shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
 
2.14.1   duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
2.14.2   duly completed copies of Internal Revenue Service Form W-8ECI,
 
2.14.3   in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
 
-41-

--------------------------------------------------------------------------------

 
 
2.14.4    any other form prescribed by applicable Legal Requirements as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(iii)                      Without limiting the obligations of the Lenders set
forth above regarding delivery of certain forms and documents to establish each
Lender's status for U.S. withholding tax purposes, each Lender agrees promptly
to deliver to the Administrative Agent or the Borrower, as the Administrative
Agent or the Borrower shall reasonably request, on or prior to the Closing Date,
and in a timely fashion thereafter, such other documents and forms required by
any relevant taxing authorities under any Legal Requirement of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Legal Requirements to confirm such Lender's entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to such Lender outside of the U.S. by the Borrower pursuant
to this Agreement or otherwise to establish such Lender's status for withholding
tax purposes in such other jurisdiction.
 
(iv)                      Each Lender shall promptly (A) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such  claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Legal Requirements of
any such jurisdiction that the Borrower make any deduction or withholding for
taxes from amounts payable to such Lender.  Additionally, the Borrower shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Laws of any jurisdiction,
duly executed and completed by the Borrower, as are required to be furnished by
such Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Credit Documents, with respect to such
jurisdiction.
 
(f)                 Treatment of Certain Refunds.  If any Lender Party
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section,  it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of such Lender Party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of such Lender Party, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Lender Party in the event such Lender Party is
required to repay such refund to such Governmental Authority.  This subsection
shall not be construed to require any Lender Party to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
-42-

--------------------------------------------------------------------------------


 
2.15           Mitigation Obligations; Replacement of Lenders.
 
(a)                 Designation of Different Lending Office.  If any Lender
requests compensation under Section 2.12, or requires the Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, or suspends its obligation to Continue, or
Convert Advances into, Eurodollar Advances pursuant to Section 2.5(c)(iv) or
Section 2.10, then such Lender (an "Affected Lender") shall use reasonable
efforts to designate a different lending office for funding or booking its
Credit Extensions hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Affected Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in
the future or if applicable, would avoid the effect of Section 2.5(c)(iv) or
Section 2.10, and (ii) would not subject such Affected Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Affected Lender.  The Borrower hereby agrees to pay all costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)                 Further, provided that no Event of Default has occurred and
is continuing, in the event that any Lender (i) is an Affected Lender, or (ii)
becomes a Defaulting Lender, then Borrower shall have the right, at its sole
cost and expense, to replace the Affected Lender or Defaulting Lender, as
applicable, with one or more Eligible Assignees not later than 30 Business Days
after notice to the Administrative Agent and the Affected Lender or Defaulting
Lender, as applicable, designating the Eligible Assignee or Assignees and the
percentage interest in the Affected Lender's or Defaulting Lender's, as
applicable, interest to be assigned to each Eligible Assignee or Assignees;
provided, however that with respect to any Affected Lender or Defaulting Lender,
as applicable, such assignment will result in a reduction in the requested
compensation or payments.  The Affected Lender or Defaulting Lender, as
applicable, and the designated Eligible Assignee or Assignees shall enter into
an Assignment and Acceptance and otherwise conclude such assignment in
accordance with the provisions of Section 9.5(a) (with the Borrower or the
Eligible Assignee paying any applicable processing and recordation fee), and
each Eligible Assignee shall remit to the Affected Lender or Defaulting Lender,
as applicable, in immediately available funds, an amount equal to the product of
(A) the percentage interest of the Affected Lender's or Defaulting Lender's, as
applicable, interest being assigned and (B) the outstanding principal, accrued
interest, fees and other Obligations owed by the Borrower to the Affected Lender
or Defaulting Lender, as applicable, hereunder.  A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver or consent by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation have ceased to apply.
 
2.16         Defaulting Lenders.
 
(a)                 Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
(i)                      Waivers and Amendments.  Such Defaulting Lender's right
to approve or disapprove any amendment, waiver or consent with respect to this
Agreement or any other Credit Document shall be restricted as set forth in
Section 9.2.
 
(ii)                      Reallocation of Payments.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 2.6 or 2.7, or otherwise, and including any amounts made
available to the Administrative Agent by such Defaulting Lender pursuant to
Section 7.5), shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
 
 
-43-

--------------------------------------------------------------------------------

 
 
2.16.1    first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder;
 
2.16.2    second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to an Issuing Lender hereunder;
 
2.16.3    third, if so determined by the Administrative Agent or requested by an
Issuing Lender, to be held as Cash Collateral for future funding obligations of
such Defaulting Lender of any participation in any Letter of Credit;
 
2.16.4    fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;
 
2.16.5    fifth, if so determined by the Administrative Agent and the Borrower,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Advances under this
Agreement;
 
2.16.6    sixth, to the payment of any amounts owing to the Lenders or an
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or an Issuing Lender against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this
Agreement;
 
2.16.7    seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and
 
2.16.8    eighth, to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) in the case of such Advances,
such Advances were made at a time when the conditions set forth in Section 3.3
were satisfied or waived, such payment shall be applied solely to pay the
Advances of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Advances of such Defaulting Lender.
 
Any payments, prepayments or other amounts paid or payable to any Defaulting
Lender that are applied (or held) to pay amounts owed by such Defaulting Lender
or to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents to the foregoing.
 
(iii)                      Certain Fees.  Such Defaulting Lender shall not be
entitled to receive any commitment fee pursuant to Section 2.8(a), any letter of
credit fee pursuant to Section 2.8(b) or any ticking fee pursuant to Section
2.8(c), in each case as applicable, for any period during which such Lender is a
Defaulting Lender (and, except as otherwise provided in the proviso of
sub-Section 2.8(b)(i), the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender or to the Administrative Agent for the account of such Defaulting
Lender).
 
 
-44-

--------------------------------------------------------------------------------

 
 
(iv)                      Reallocation of Ratable Portions to Reduce Fronting
Exposure.  During any period in which there is a Revolving Lender that is a
Defaulting Lender, solely for purposes of computing the amount of the obligation
of each non-Defaulting Lender that is a Revolving Lender to acquire, refinance
or fund participations in Letters of Credit pursuant to Section 2.3, the
"Applicable Percentage" of each non-Defaulting Lender that is a Revolving Lender
shall be computed without giving effect to the Revolving Commitment of such
Defaulting Lender; provided, that (A) each such reallocation shall be given
effect only if, at the date the applicable Revolving Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (B) the aggregate obligation
of any non-Defaulting Lender that is a Revolving Lender to acquire, refinance or
fund participations in Letters of Credit shall not exceed the positive
difference, if any, of (1) the Revolving Commitments of such non-Defaulting
Lender minus (2) the aggregate Revolving Advances of such non-Defaulting Lender.
 
(b)                 Defaulting Lender Cure.  If the Borrower, the Administrative
Agent and the Issuing Lenders agree in writing in their sole reasonable
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), and if applicable, such Lender will, to the extent applicable,
purchase that portion of outstanding Revolving Advances of the other Revolving
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Advances and participations in Letters of
Credit to be held on a pro rata basis by the Revolving Lenders in accordance
with their Applicable Percentages (without giving effect to clause (a)(iv)
above), whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender's having been a Defaulting Lender.
 
(c)                 Replacement of Defaulting Lenders.  If any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to be
replaced in accordance with Section 2.15.
 
(d)                 Termination of Defaulting Lender Revolving Commitment.  The
Borrower may terminate the unused amount of the Commitments of a Defaulting
Lender upon not less than three (3) Business Days' prior notice to the
Administrative Agent (which will promptly notify the applicable Lenders
thereof), provided that such termination will not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, any Issuing Lender
or any Lender may have against such Defaulting Lender.
 
ARTICLE III
CONDITIONS PRECEDENT
 
3.1           Conditions Precedent to Closing Date.  This Agreement shall become
effective upon and the obligation of each Issuing Lender, the Swingline Lender
and each Lender to make its initial Credit Extension hereunder is subject to the
satisfaction of the following conditions precedent:
 
 
-45-

--------------------------------------------------------------------------------

 
 
(a)                 Documentation.  The Administrative Agent shall have received
the following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:
 
(i)                     this Agreement and all attached Exhibits and Schedules;
 
(ii)                    the Notes payable to the order of each Lender, as
requested by such Lender;
 
(iii)                   the Guaranty;
 
(iv)                   a certificate from a Responsible Officer of the Borrower
dated as of the Closing Date hereof stating that as of such date (A) all
representations and warranties of the Credit Parties set forth in this Agreement
are true and correct in all material respects (provided that to the extent any
representation and warranty is qualified as to "Material Adverse Change" or
otherwise as to "materiality", such representation and warranty is true and
correct in all respects) and (B) no Default has occurred and is continuing;
 
(v)                    a secretary's certificate from each Credit Party
certifying such Person's (A) officers' incumbency, (B) authorizing resolutions,
and (C) organizational documents;
 
(vi)                   certificates of good standing for each Credit Party in
(a) the state or territory of the United States of America in which each such
Person is organized and (b) each state or territory of the United States of
America in which such good standing is necessary except where the failure to be
in good standing could not reasonably be expected to result in a Material
Adverse Change, which certificates shall be dated a date not earlier than 30
days prior to date hereof;
 
(vii)                  a legal opinion of Andrews Kurth LLP, outside counsel to
the Credit Parties, in form and substance reasonably acceptable to the
Administrative Agent;
 
(viii)                 a Compliance Certificate dated as of the Closing Date
giving pro forma effect to the initial Borrowings, if any; and
 
(ix)                    such other documents, governmental certificates, and
agreements as any Lender Party may reasonably request.
 
(b)                 Representations and Warranties.  The representations and
warranties contained in Article IV and in each other Credit Document shall be
true and correct on and as of the Closing Date before and after giving effect to
the initial Borrowings or issuance (or deemed issuance) of Letters of Credit, as
though made on and as of such date and before and after giving effect to the
Transactions which occur on or before the Closing Date.
 
(c)                 No Default.  No Default shall have occurred and be
continuing.
 
(d)                 Payment of Fees.  The Borrower shall have paid the fees and
expenses required to be paid as of the Closing Date by Section 9.1 and the Fee
Letter.
 
 
-46-

--------------------------------------------------------------------------------

 

(e)                 Termination of Existing Credit Facility.  The Administrative
Agent shall have received reasonably sufficient evidence indicating that
simultaneously with the making of the initial Advances hereunder the obligations
of the Credit Parties and their lenders under the Existing Credit Facility shall
be terminated (including, without limitation, any obligations in respect of
guaranties executed in connection with such Existing Credit Facility (but
excluding any obligations which expressly survive the repayment of the amounts
owing under the Existing Credit Facility)).
 
(f)                 Consents; Authorization; Conflicts.  The Borrower shall have
received any consents, licenses and approvals required in accordance with
applicable Legal Requirements, or in accordance with any document, agreement,
instrument or arrangement to which the Borrower, or any Subsidiary is a party,
in connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Credit Documents.
 
(g)                 Other Proceedings.  No action, suit, investigation,
bankruptcy or other proceeding (including, without limitation, the enactment or
promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with this Agreement or any transaction contemplated
hereby or (ii) which, in any case, in the judgment of the Administrative Agent
could reasonably be expected to result in a Material Adverse Change.
 
(h)                 Material Adverse Change.  Since December 31, 2009, there
shall not have occurred any circumstance or condition that could reasonably be
expected to result in a Material Adverse Change.
 
(i)                 Solvency.  The Administrative Agent shall have received a
certificate in form and substance reasonably satisfactory to the Administrative
Agent from a senior financial officer of the Borrower certifying that, before
and after giving effect to the initial Borrowings made hereunder, the Borrower
is Solvent and the Credit Parties on a consolidated basis are Solvent.
 
(j)                 Patriot Act Disclosures.  Prior to the Closing Date, the
Administrative Agent, the Arrangers and each Lender Party shall have received
all documentation and other information that such Person shall have requested in
order to comply with its respective obligations under applicable "know your
customer" and anti-money laundering rules and regulations, including the Patriot
Act, in each case to the extent such documentation and other information shall
have been requested reasonably in advance of such date.
 
3.2           Conditions Precedent to Initial Term Borrowing.  The obligation of
each Term Lender to make the initial Term Borrowing shall be subject to the
further conditions precedent that on the date of such Borrowing:
 
(a)                 Documentation.  The Administrative Agent shall have received
the following in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i)                      copies of the Skeie Acquisition Documents, together
with all amendments, supplements, waivers or other modifications thereto, in
each case certified by a Responsible Officer of the Borrower as true, correct
and complete, and such amendments, supplements, waivers or other modifications
thereto; and
 
(ii)                     a certificate of a Responsible Officer of the Borrower
either attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
Sellers and the validity against the Borrower and the Sellers of the Skeie
Acquisition Documents to which each is a party, and such consents, licenses and
approvals shall be in full force and effect;
 
 
-47-

--------------------------------------------------------------------------------

 
 
(b)                 Conditions to Skeie Acquisition.  The Administrative Agent
shall have received evidence reasonably satisfactory to it that the Skeie
Acquisition shall be consummated on such date pursuant to and in accordance with
the provisions of the Skeie Acquisition Documents, without giving effect to any
waiver or modification of any provision thereof that is materially adverse to
the interest of the Lenders and that is not approved by the Arrangers.
 
(c)                 Delivery of Financial Statements.  The Administrative Agent
shall have received true and correct copies of (i) the audited consolidated
financial statements of the Acquired Company and its consolidated Subsidiaries
as of December 31, 2008 and 2009, including statements of income and cash flow
for such period as well as a balance sheet as of the end of such period, and
accompanying footnotes, all prepared in accordance with International Financial
Reporting Standards as adopted by the European Union ("IFRS") and (ii) to the
extent available, the unaudited consolidated financial statements of the
Acquired Company and its consolidated Subsidiaries as of March 31 and June 30,
2010, including statements of income and cash flow for such period as well as a
balance sheet as of the end of such period, all prepared in accordance with
IFRS.
 
(d)                 Other Proceedings.  No action, suit, investigation,
bankruptcy or other proceeding (including, without limitation, the enactment or
promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered which, in any case, in the judgment of the Administrative Agent could
reasonably be expected to have a material adverse effect upon the consummation
of the Skeie Acquisition or any of the other Transactions.
 
(e)                 Pro Forma Structure.  The pro forma capital and ownership
structure and the equityholder arrangements of the Borrower and its Subsidiaries
(and all agreements relating thereto), after giving effect to the Transactions,
will be (i) consistent in all material respects with the written description of
the pro forma capital and ownership structure and the equityholder arrangements
of the Borrower and its Subsidiaries provided to the Administrative Agent prior
to the Closing Date or (ii) otherwise reasonably satisfactory to the
Administrative Agent.
 
(f)                 Material Adverse Change.  Since December 31, 2009, there
shall not have occurred any circumstance or condition that could reasonably be
expected to result in a Material Adverse Change.
 
3.3           Conditions Precedent to Each Credit Extension.  The obligation of
each Lender to make any Credit Extension on the occasion of each Borrowing
(including the initial Borrowing), the obligation of each Issuing Lender to make
any Credit Extension and the obligation of the Swingline Lender to make
Swingline Advances, in any such case, shall be subject to the further conditions
precedent that on the date of such Borrowing or such Credit Extension:
 
(a)                 Representations and Warranties.  As of the date of the
making of such Credit Extension, the representations and warranties made by any
Credit Party in the Credit Documents shall be true and correct in all material
respects on such date (provided that to the extent any representation and
warranty is qualified as to "Material Adverse Change" or otherwise as to
"materiality", such representation and warranty is true and correct in all
respects), except that any representation and warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date and the representations and warranties contained in
subsections (a) and (b) of Section 4.4 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 5.2, and each request for the making of any Credit Extension and the
making of such Credit Extension shall be deemed to be a reaffirmation of such
representations and warranties.
 
 
-48-

--------------------------------------------------------------------------------

 
 
(b)                 Event of Default.  As of the date of the Credit Extension,
there shall exist no Default, and the making of such Credit Extension would not
cause a Default.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants as follows:
 
4.1           Organization.  Each of the Borrower and its Subsidiaries is duly
and validly organized and existing and in good standing under the laws of its
jurisdiction of incorporation or formation and is authorized to do business and
is in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except where the failure could not reasonably be
expected to result in a Material Adverse Change.
 
4.2           Authorization.  The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party and
the consummation of the transactions contemplated thereby (a) are within such
Credit Party's powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
organizational documents of such Credit Party, (d) do not contravene any law or
any contractual restriction binding on or affecting such Credit Party except
where such contravention could not reasonably be expected to result in a
Material Adverse Change, (e) do not result in or require the creation or
imposition of any Lien prohibited by this Agreement except where such creation
or imposition could not reasonably be expected to result in a Material Adverse
Change, and (f) do not require any authorization or approval or other action by,
or any notice or filing with, any Governmental Authority, except notices to or
filings with the SEC that may be required from time to time and where the
failure to obtain such authorizations or approvals could not reasonably be
expected to result in a Material Adverse Change.  At the time of each Credit
Extension, such Credit Extension and the use of the proceeds of such Credit
Extension are within the Borrower's corporate powers, have been duly authorized
by all necessary corporate action, don't contravene (i) the Borrower's
organizational documents or (ii) any law or any contractual restriction binding
on or affecting the Borrower, will not result in or require the creation or
imposition of any Lien prohibited by this Agreement, and do not require any
authorization or approval or other action by, or any notice or filing with, any
Governmental Authority, in each case except where such contravention, creation,
imposition or requirement could not reasonably be expected to result in a
Material Adverse Change.
 
4.3           Enforceability.  The Credit Documents have each been duly executed
and delivered by each Credit Party that is a party thereto and each Credit
Document constitutes the legal, valid, and binding obligation of each Credit
Party that is a party thereto enforceable in accordance with its terms, except
as limited by applicable Debtor Relief Laws or similar laws at the time in
effect affecting the rights of creditors generally and to the effect of general
principles of equity whether applied by a court of law or equity.
 
4.4           Financial Condition.
 
(a)                 The Borrower has delivered to the Lenders the Financial
Statements for the fiscal year ended December 31, 2009 and the fiscal quarters
ended March 31, 2010 and June 30, 2010 and such Financial Statements are true
and correct in all material respects and present fairly the consolidated
financial condition of the Borrower and its Subsidiaries as of the date
thereof.  As of the date of the financial statements referred in the preceding
sentence, there were no material contingent obligations, liabilities for taxes,
unusual forward or long-term commitments, or unrealized or anticipated losses of
the applicable Persons, except as disclosed therein and adequate reserves for
such items have been made in accordance with GAAP.
 
 
-49-

--------------------------------------------------------------------------------

 
 
(b)                 Since December 31, 2009, no event or condition has occurred
that could reasonably be expected to result in Material Adverse Change.
 
4.5           Ownership and Liens.  The Borrower and each Subsidiary have good
title to, or valid interests in, all its real and personal property material to
its business, except for minor defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes.
 
4.6           True and Complete Disclosure.  All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower or a Subsidiary and furnished to any Lender Party for
purposes of or in connection with this Agreement, any other Credit Document or
any transaction contemplated hereby or thereby is true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not materially misleading at such time, in light
of the circumstances under which they were made.  There is no fact known to any
Responsible Officer of the Borrower on the date of this Agreement that has not
been disclosed to the Administrative Agent that could reasonably be expected to
result in a Material Adverse Change.
 
4.7           Litigation.  Except as disclosed in the Financial Statements
provided in Section 4.4(a), there are no actions, suits, or proceedings pending
or, to the Borrower's knowledge, threatened against the Borrower or any
Subsidiary, at law, in equity, or in admiralty, or by or before any Governmental
Authority, which could reasonably be expected to result in a Material Adverse
Change.  Additionally, except as disclosed in writing to the Lender Parties,
there is no pending or, to the best of the knowledge of the Borrower, threatened
action or proceeding instituted against the Borrower or any Subsidiary which
seeks to adjudicate the Borrower or any Subsidiary as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property.
 
4.8           Compliance with Agreements.  Neither the Borrower nor any
Subsidiary is a party to any indenture, loan or credit agreement or any lease or
any other types of agreement or instrument or subject to any charter or
corporate restriction or provision of applicable law or governmental regulation,
in each case, the performance of or compliance with which could reasonably be
expected to cause a Material Adverse Change.  Neither the Borrower nor any
Subsidiary is in default under or with respect to any contract, agreement, lease
or any other types of agreement or instrument to which the Borrower or such
Subsidiary is a party and which could reasonably be expected to cause a Material
Adverse Change.  No Default has occurred and is continuing.
 
 
-50-

--------------------------------------------------------------------------------

 

4.9           Pension Plans.  Except for matters that individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Change, (a) all Plans are in compliance in all material respects with all
applicable provisions of ERISA and the Code, (b) no Termination Event has
occurred with respect to any Plan, (c) each Plan has at all times satisfied the
minimum funding standard under Section 302 of ERISA and there has been no excise
tax imposed upon the Borrower or any Subsidiary under Section 4971 of the Code,
(d) no Reportable Event has occurred with respect to any Multiemployer Plan, (e)
the present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits, (f) neither the Borrower nor any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any unsatisfied withdrawal liability, and (g) neither
the Borrower nor any member of the Controlled Group during the last six years
has been a participating employer in a Multiemployer Plan during the last six
years.  Based upon GAAP existing as of the date of this Agreement and current
factual circumstances, the Borrower has no reason to believe that the annual
accrual expense during any fiscal year to the Borrower or any Subsidiary for
post-retirement benefits to be provided, except as required by law, to the
current and former employees of the Borrower or any Subsidiary under Plans that
are welfare benefit plans (as defined in Section 3(1) of ERISA) could reasonably
be expected to exceed $50,000,000.00.
 
4.10         Environmental Condition.  Except to the extent that any inaccurancy
could not reasonably be expected to result in a Material Adverse Change:
 
(a)                 Permits, Etc.  Except as disclosed in the Financial
Statements provided in Section 4.4(a), the Borrower and the Subsidiaries
(i) have obtained all material Environmental Permits necessary for the ownership
and operation of their respective Properties and the conduct of their respective
businesses; (ii)  have at all times been and are in material compliance with all
terms and conditions of such Permits and with all other material requirements of
applicable Environmental Laws; (iii) have not received written notice of any
material violation or alleged material violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any actual or contingent
Environmental Claim.
 
(b)                 Certain Liabilities.  None of the present or previously
owned or operated Property of the Borrower or any Subsidiary, wherever located,
(i) has been placed on or proposed to be placed on the National Priorities List,
the Comprehensive Environmental Response Compensation Liability Information
System list, or their state or local analogs, or have been otherwise
investigated, designated, listed, or identified as a potential site for removal,
remediation, cleanup, closure, restoration, reclamation, or other response
activity under any Environmental Laws; (ii) is subject to a Lien, arising under
or in connection with any Environmental Laws, that attaches to any revenues or
to any Property owned or operated by any Credit Party or any Subsidiary,
wherever located; or (iii) has been the site of any Release of Hazardous
Substances or Hazardous Wastes from present or past operations which has caused
at the site or at any third-party site any condition that has resulted in or
could reasonably be expected to result in the need for Response.
 
(c)                 Certain Actions.  Without limiting the foregoing, (i) all
notices have been properly filed, and no further action is required under
current applicable Environmental Law as to each Response or other restoration or
remedial project undertaken by the Borrower, any Subsidiary, or any Person's
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) the present and, to the Borrower's best knowledge, future
liability, if any, of the Borrower or of any Subsidiary which could reasonably
be expected to arise in connection with requirements under Environmental Laws.
 
4.11         Material Subsidiaries.  As of the Closing Date, the Borrower does
not have any Material Subsidiaries other than those listed on Schedule
4.11.  The Equity Interests of each Material Subsidiary are validly issued,
fully paid and non-assessable.  Each Material Subsidiary, to the extent
required, has complied with the requirements of Section 5.6.
 
4.12         Investment Company Act.  Neither the Borrower nor any Subsidiary is
an "investment company" or a company "controlled" by an "investment company"
within the meaning of the Investment Company Act of 1940, as amended.  Neither
the Borrower nor any Subsidiary is subject to regulation under any Federal or
state statute, regulation or other Legal Requirement which limits its ability to
incur Debt.
 
 
-51-

--------------------------------------------------------------------------------

 
 
4.13         Taxes.  Proper and accurate federal, state, local and foreign tax
returns, reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Borrower, any Subsidiary, or
any member of the Affiliated Group as determined under Section 1504 of the Code
(hereafter collectively called the "Tax Group") have been filed with the
appropriate Governmental Authorities, and all Taxes due and payable have been
timely paid prior to the date on which any fine, penalty, interest, late charge
or loss may be added thereto for non-payment thereof except (a) where contested
in good faith and by appropriate proceeding and for which full or adequate
provisions therefor is included on the books of the appropriate member of the
Tax Group and (b) where the failure to do so could not reasonably be expected to
result in a Material Adverse Change.  Proper and accurate amounts have been
withheld (including withholdings from employee wages and salaries relating to
income tax and employment insurance) by the Borrower and all other members of
the Tax Group from their employees for all periods to comply with the tax,
social security and unemployment withholding provisions of applicable federal,
state, local and foreign law except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change.  Timely payment
of all material sales and use taxes required by applicable law have been made by
the Borrower and all other members of the Tax Group except where the failure to
do so could not reasonably be expected to result in a Material Adverse Change.
 
4.14         Permits, Licenses, etc.  The Borrower and each Subsidiary possesses
all permits, licenses, patents, patent rights or licenses, trademarks, trademark
rights, trade names rights, and copyrights which are material to the conduct of
its respective business except where the failure to maintain the same could not
reasonably be expected to result in a Material Adverse Change.  The Borrower and
each Subsidiary manages and operates its business in accordance with all
applicable Legal Requirements except where the failure to so manage or operate
could not reasonably be expected to result in a Material Adverse Change.
 
4.15         Use of Proceeds.  No Credit Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U).  No proceeds of any Advance will be used to
purchase or carry any margin stock in violation of Regulation  T, U or X.
 
4.16         Condition of Property; Casualties.  The material Properties used or
to be used in the continuing operations of the Borrower or any Subsidiary, are
in good working order and condition, normal wear and tear excepted, except for
certain deficiencies that could not reasonably be expected to result in a
Material Adverse Change.  Except as disclosed in the Financial Statements
provided in Section 4.4(a), neither the business nor the material Properties of
the Borrower or any Subsidiary has been affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy, which effect could
reasonably be expected to cause a Material Adverse Change.
 
4.17         Insurance.  The Borrower and each Subsidiary carry insurance (which
may be carried by the Borrower on a consolidated basis) or maintain appropriate
risk management programs in such amounts, covering such risks and liabilities
and with such deductibles or self-insurance retentions as are reasonable or
customary given the nature of its business, its ability to self-insure, the
circumstances and geographic area in which such business is being conducted and
the availability of insurance coverage at commercially reasonable rates.
 
4.18         Foreign Assets Control Regulations, etc.
 
(a)                 Neither any Letter of Credit nor any part of the proceeds of
the Advances will violate the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto.
 
 
-52-

--------------------------------------------------------------------------------

 
 
(b)                 Neither the Borrower nor any Subsidiary (i) is, or will
become, a Person described or designated in the Specially Designated Nationals
and Blocked Persons List of the Office of Foreign Assets Control or in Section 1
of the Anti-Terrorism Order or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person.  The
Borrower and the Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.
 
(c)                 The Borrower and its Subsidiaries is in compliance with any
laws or regulations relating to money laundering or terrorist financing,
including, without limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et
seq.; the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a
the USA Patriot Act); Laundering of Monetary Instruments, 18 U.S.C. section
1956; Engaging in Monetary Transactions in Property Derived from Specified
Unlawful Activity, 18 U.S.C. section 1957; the Financial Recordkeeping and
Reporting of Currency and Foreign Transactions Regulations, 31 C.F.R. Part 103;
and any similar laws or regulations currently in force or hereafter enacted.
 
(d)                 Neither any Letter of Credit nor any part of the proceeds of
the Advances will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, assuming in all cases that such Act applies to the Borrower or
one of the Subsidiaries.
 
4.19           Obligations Pari Passu.  The Obligations of the Credit Parties
under Credit Documents to which they are a party rank and will rank at least
pari passu in priority of payment and in all other respects with all other
unsecured Debt of such Credit Parties.
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
So long as any Obligation shall remain unpaid (except for Obligations which by
their terms survive termination), any Lender shall have any Commitment
hereunder, or there shall exist any Letter of Credit Exposure, the Borrower
agrees to comply with the following covenants.
 
5.1           Organization.  The Borrower shall, and shall cause each Subsidiary
to, preserve and maintain its partnership, limited liability company or
corporate existence, rights, franchises and privileges in the jurisdiction of
its organization, and qualify and remain qualified as a foreign business entity
in each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its Properties and where failure
to qualify could reasonably be expected to cause a Material Adverse Change;
provided, however, that nothing herein contained shall prevent any transaction
permitted by Section 6.7 or Section 6.8.
 
5.2           Reporting.
 
(a)                 Annual Financial Reports.  The Borrower shall provide, or
shall cause to be provided, to the Administrative Agent with sufficient copies
for the Lenders, as soon as available after the end of each fiscal year of the
Borrower, but in any event no more than five Business Days after the date
required under Securities Laws for the filing of its Form 10-K, the unqualified
audited annual Financial Statements, all prepared in conformity with GAAP
consistently applied and all as audited by the Borrower's certified public
accountants of nationally recognized standing or otherwise reasonably acceptable
to the Administrative Agent, together with a duly completed Compliance
Certificate.
 
 
-53-

--------------------------------------------------------------------------------

 
 
(b)                 Quarterly Financial Reports.  The Borrower shall provide to
the Administrative Agent with sufficient copies for the Lenders, as soon as
available after the end of the first three fiscal quarters of each fiscal year
of the Borrower, but in any event no more than five Business Days after the date
required under Securities Laws for the filing of its Form 10-Q Financial
Statements as of the close of such fiscal quarter which shall be certified as
accurate by a senior financial officer of the Borrower, and a duly completed
Compliance Certificate.
 
(c)                 Annual Budget.  As soon as available and in any event within
60 days after the end of each fiscal year of the Borrower, the Borrower shall
provide to the Administrative Agent  an annual operating and capital budget for
the current fiscal year.
 
(d)                 Defaults.  The Borrower shall provide to the Administrative
Agent promptly, but in any event within three Business Days after knowledge of
the occurrence thereof, a notice of each Default or Event of Default known to
the Borrower or to any other Subsidiary, together with a statement of a
Responsible Officer of the Borrower setting forth the details of such Default or
Event of Default and the actions which the Borrower or such other Subsidiary has
taken and proposes to take with respect thereto.
 
(e)                 Other Creditors.  The Borrower shall provide to the
Administrative Agent promptly after the giving or receipt thereof, copies of any
default notices given or received by the Borrower or by any other Subsidiary
pursuant to the terms of any indenture, loan agreement, credit agreement, or
similar agreement evidencing or relating to Debt in a principal amount equal to
or greater than $50,000,000.
 
(f)                 Litigation.  The Borrower shall provide to the
Administrative Agent promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any Governmental Authority, affecting the
Borrower or any Subsidiary, in each case, that could reasonably be expected to
result in a Material Adverse Change.
 
(g)                 Environmental Notices.  Promptly upon, and in any event no
later than 15 days after, the receipt thereof, or the acquisition of knowledge
thereof, by the Borrower or any other Subsidiary, the Borrower shall provide the
Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, (i) concerning violations or alleged violations of
Environmental Laws, which seeks to impose liability therefore in excess of
$50,000,000, or (ii) concerning any action or omission on the part of the
Borrower or any of its Subsidiaries in connection with Hazardous Waste or
Hazardous Substances which could reasonably result in the imposition of
liability in excess of $50,000,000 or requiring that action be taken to respond
to or clean up a Release of Hazardous Substances or Hazardous Waste into the
environment and such action or clean-up could reasonably be expected to exceed
$50,000,000, including without limitation any information request related to, or
notice of, potential responsibility under CERCLA.
 
(h)                 Material Changes.  The Borrower shall provide to the
Administrative Agent prompt written notice of any condition or event of which
the Borrower or any other Subsidiary has knowledge, which condition or event has
resulted or may reasonably be expected to result in (i) a Material Adverse
Change or (ii) a breach of or noncompliance with any material term, condition,
or covenant of any material contract to which the Borrower or any other
Subsidiary is a party or by which their Properties may be bound which breach or
noncompliance could reasonably be expected to result in a Material Adverse
Change.
 
 
-54-

--------------------------------------------------------------------------------

 
 
(i)                 Termination Events.  As soon as possible and in any event
(i) within 30 days after the Borrower or any member of the Controlled Group
knows or has reason to know that any Termination Event described in clause (a)
of the definition of Termination Event with respect to any Plan has occurred,
and (ii) within 10 days after the Borrower or any member of the Controlled Group
knows or has reason to know that any other Termination Event with respect to any
Plan has occurred, the Borrower shall provide to the Administrative Agent a
statement of a Responsible Officer of the Borrower describing such Termination
Event and the action, if any, which the Borrower or any Affiliate of the
Borrower proposes to take with respect thereto;
 
(j)                 Termination of Plans.  Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any other member of the
Controlled Group from the PBGC, the Borrower shall provide to the Administrative
Agent copies of each notice received by the Borrower or any such other member of
the Controlled Group of the PBGC's intention to terminate any Plan or to have a
trustee appointed to administer any Plan, except with respect to any Plan of
LeTourneau Technologies, Inc.;
 
(k)                 Other ERISA Notices.  (i) Promptly and in any event within
five Business Days after receipt thereof by the Borrower or any other member of
the Controlled Group from a Multiemployer Plan sponsor, the Borrower shall
provide to the Administrative Agent a copy of each notice received by the
Borrower or any other member of the Controlled Group concerning the imposition
or amount of withdrawal liability imposed on the Borrower or any other member of
the Controlled Group pursuant to Section 4202 of ERISA; (ii) as soon as possible
and in any event no later than 30 days prior to the occurrence of such event,
the Borrower shall provide to the Administrative Agent written notice of an
assumption by the Borrower, any Subsidiary, or any member of the Controlled
Group of an obligation to contribute to any Multiemployer Plan; and (iii) as
soon as possible and in any event no later than 30 days prior to the occurrence
of such event, the Borrower shall provide to the Administrative Agent written
notice of an acquisition by the Borrower, any Subsidiary, or any member of the
Controlled Group of an interest in any Person that causes such Person to become
a member of the Controlled Group if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or (2)
any other Plan that is subject to Title IV of ERISA under which the actuarial
present value of the benefit liabilities under such Plan exceeds the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
 
(l)                 Other Governmental Notices.  Promptly and in any event
within five Business Days after receipt thereof by the Borrower or any other
Subsidiary, the Borrower shall provide to the Administrative Agent a copy of any
notice, summons, citation, or proceeding seeking to modify in any material
respect, revoke, or suspend any material contract, license, permit, or agreement
with any Governmental Authority if such modification, revocation or suspension
could reasonably be expected to result in a Material Adverse Change;
 
(m)                 Disputes; etc.  Promptly and in any event within five
Business Days after knowledge thereof by the Borrower or any other Subsidiary,
the Borrower shall provide to the Administrative Agent written notice of (i) any
claims, legal or arbitration proceedings, proceedings before any Governmental
Authority, or disputes, or to the knowledge of the Borrower or any other
Subsidiary, any such actions threatened, or affecting the Borrower or any other
Subsidiary, which, if adversely determined, could reasonably be expected to
cause a Material Adverse Change, or any material labor controversy of which the
Borrower or any other Subsidiary has knowledge resulting in or reasonably
considered to be likely to result in a strike against the Borrower or any other
Subsidiary if such strike could reasonably be expected to result in a Material
Adverse Change, and (ii) any claim, judgment, Lien or other encumbrance (other
than a Permitted Lien) affecting any Property of the Borrower or any other
Subsidiary, if the value of the claim, judgment, Lien, or other encumbrance
affecting such Property shall exceed $50,000,000;
 
 
-55-

--------------------------------------------------------------------------------

 
 
(n)                 SEC.  Promptly after the same become publicly available, the
Borrower shall provide to the Administrative Agent copies of all periodic and
other reports, proxy statements and other materials (other than filings under
Section 16 of the Securities Exchange Act of 1934) filed by the Borrower or any
other Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower or any other Subsidiary to its
shareholders generally, as the case may be;
 
(o)                 Additional Notes.  The Borrower shall provide to the
Administrative Agent prompt written notice of the issuance of any Additional
Notes, prior written notice of such intended offering therefor, the amount
thereof and the anticipated date of closing, each if applicable, together with
calculations in form and substance satisfactory to the Administrative Agent
certified by a Responsible Officer of the Borrower demonstrating that the
Borrower is in compliance, on a pro forma basis after giving effect to such
issuance, with the covenants contained in Section 6.15 recomputed as of the last
day of the most recently ended fiscal quarter of the Borrower as if such
issuance had occurred on the first day of each relevant period for testing such
compliance; and
 
(p)                 Other Information.  Subject to the confidentiality
provisions of Section 9.8, the Borrower shall provide to the Administrative
Agent such other information respecting the business, operations, or Property of
the Borrower or any other Subsidiary, financial or otherwise, as any Lender
through the Administrative Agent may reasonably request.
 
Documents required to be delivered pursuant to Section 5.2(a), (b), or (n) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower's website on the Internet at the
website address listed on Schedule IV; or (ii) on which such documents are
posted on the Borrower's behalf on IntraLinks/IntraAgency or another relevant
website (including, without limitation, the SEC's website), if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent (and the Administrative Agent shall promptly notify the
Lenders thereof) of the posting of any such documents.  The Administrative Agent
shall not have an obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
 
5.3           Insurance.  The Borrower shall, and shall cause each Subsidiary
to, carry insurance (which may be carried by the Borrower on a consolidated
basis) or maintain appropriate risk management programs in such amounts,
covering such risks and liabilities and with such deductibles or self-insurance
retentions as are reasonable or customary given the nature of its business, its
ability to self-insure, the circumstances and geographic area in which such
business is being conducted, and the availability of insurance coverage at
commercially reasonable rates and as are consistent with past practices.
 
5.4           Compliance with Laws.  The Borrower shall, and shall cause each
Subsidiary to, comply with all federal, state, provincial, territorial and local
laws and regulations (including Environmental Laws) which are applicable to the
operations and Property of the Borrower or such Subsidiary and maintain all
related permits necessary for the ownership and operation of the Borrower's and
such Subsidiary's Property and business, except in any case where the failure to
so comply or maintain could not reasonably be expected to result in a Material
Adverse Change, provided that this Section 5.4 shall not prevent the Borrower or
any of its Subsidiaries from, in good faith and with reasonable diligence,
contesting the validity or application of any such laws or regulations by
appropriate legal proceedings for which adequate reserves have been established.
 
 
-56-

--------------------------------------------------------------------------------

 
 
5.5           Taxes.  The Borrower shall, and shall cause each Subsidiary to pay
and discharge all Taxes imposed on the Borrower or any of its Subsidiaries,
respectively, prior to the date on which penalties attach, except in any case
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Change; provided that nothing in this Section 5.5 shall require
the Borrower or any of its Subsidiaries to pay any Tax which is being contested
in good faith and for which adequate reserves have been established in
accordance with GAAP.
 
5.6           Additional Guarantors.  Immediately upon the creation of any new
Material Subsidiary permitted by this Agreement and within 30 days after the
purchase by the Borrower or any of its Subsidiaries of the Equity Interests of
any Person, which purchase results in such Person becoming a Material
Subsidiary, the Borrower shall (a) cause such Subsidiary to execute and deliver
to the Administrative Agent, a joinder to the Guaranty, and (b) cause such
Subsidiary to deliver such evidence of corporate authority to enter into such
Credit Documents and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)) as the
Administrative Agent may reasonably request.
 
5.7           Records; Inspection.  The Borrower shall, and shall cause each
Subsidiary to maintain proper, complete and consistent books of record with
respect to such Person's operations, affairs, and financial condition.  From
time to time upon reasonable prior notice, the Borrower shall permit any Lender
and shall cause each Subsidiary to permit any Lender to (a) visit and inspect
the Property of the Borrower or such Subsidiary, (b) discuss the business
operations and Property of the Borrower or such Subsidiary with the officers and
directors thereof and (c) after the occurrence and during the continuance of an
Event of Default, subject to any applicable confidentiality considerations,
examine the books and records of the Borrower or such Subsidiary, in each case
at such reasonable times and intervals and to a reasonable extent and under the
reasonable guidance of officers of or employees delegated by officers of the
Borrower or such Subsidiary.
 
5.8           Maintenance of Property.  The Borrower shall, and shall cause each
Subsidiary to, maintain their owned, leased, or operated Property in good
condition and repair, normal wear and tear excepted, except to the extent any
failure to so maintain could not reasonably be expected to result in a Material
Adverse Change; and shall abstain from, and cause each Subsidiary to abstain
from, knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.
 
ARTICLE VI
NEGATIVE COVENANTS
 
So long as any Obligation shall remain unpaid (except for Obligations which by
their terms survive termination), any Lender shall have any Commitment
hereunder, or there shall exist any Letter of Credit Exposure, the Borrower
agrees to comply with the following covenants.
 
6.1           Debt.  The Borrower shall not, nor shall it permit any Subsidiary
to, create, assume, incur, suffer to exist, or in any manner become liable,
directly, indirectly, or contingently in respect of, any Debt, other than the
following:
 
 
-57-

--------------------------------------------------------------------------------

 
 
(a)                 Debt existing on the Closing Date and described in Schedule
6.1; provided that such Debt may not be increased in principal amount except to
the extent such additional principal amount would be permitted pursuant to
Section 6.1(c) below;
 
(b)                 unsecured Debt provided that the Borrower and its
Subsidiaries shall be in compliance, on a pro forma basis after giving effect to
such transactions, with the covenants contained in this Agreement recomputed as
of the last day of the most recently ended fiscal quarter of the Borrower as if
the incurrence of the unsecured Debt in question had occurred on the first day
of each relevant period for testing such compliance;
 
(c)                 secured Debt not otherwise permitted under this Section 6.1;
provided that (i) the Liens securing such Debt are permitted under Section
6.2(k) and (ii) the Borrower and its Subsidiaries shall be in compliance, on a
pro forma basis after giving effect to such transactions, with the covenants
contained in this Agreement recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower as if the incurrence of the secured Debt in
question had occurred on the first day of each relevant period for testing such
compliance;
 
(d)                 intercompany Debt; and
 
(e)                 until 30 days after the Term Loan Facility Commitment
Termination Date, secured Debt under the Acquired Company Debt Instruments to
the extent (i) the principal amount of such Debt does not exceed the principal
amount of such Debt as of the Closing Date and (ii) the terms of such Debt are
not amended, modified or supplemented in a manner that increases the obligations
of any Credit Party thereunder or are otherwise materially adverse to any Credit
Party.
 
6.2           Liens.  The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of the Borrower or any other Subsidiary of the Borrower, whether now
owned or hereafter acquired, or assign any right to receive any income, other
than the following:
 
(a)                 Liens securing the Obligations;
 
(b)                 Liens existing on the Closing Date and described in Schedule
6.2;
 
(c)                 Liens imposed by law, such as materialmen's, mechanics',
builder's, carriers', workmen's and repairmen's liens, and other similar liens
arising in the ordinary course of business securing obligations which are not
overdue for a period of more than 60 days or are being contested in good faith
by appropriate procedures or proceedings and for which adequate reserves have
been established;
 
(d)                 Liens arising in the ordinary course of business out of
pledges or deposits under workers compensation laws, unemployment insurance, old
age pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;
 
(e)                 Liens for taxes, assessment, or other governmental charges
which are not yet due and payable or which are being actively contested in good
faith by appropriate proceedings and for which adequate reserves for such items
have been made in accordance with GAAP;
 
(f)                 Liens arising from precautionary UCC financing statements
regarding leases to the extent such leases are permitted hereby;
 
 
-58-

--------------------------------------------------------------------------------

 
 
(g)                 encumbrances consisting of minor easements, zoning
restrictions, or other restrictions on the use of real property that do not
(individually or in the aggregate) materially affect the value of the assets
encumbered thereby or materially impair the ability of the Borrower or such
other Subsidiary to use such assets in its business, and none of which is
violated in any material aspect by existing or proposed structures or land use
to the extent such violation could reasonably be expected to result in a
Material Adverse Change;
 
(h)                 Liens arising solely by virtue of any statutory or common
law provision relating to banker's liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a depository institution;
 
(i)                  Liens on cash or securities pledged to secure performance
of tenders, surety and appeal bonds, government contracts, performance and
return of money bonds, bids, trade contracts, leases, statutory obligations,
regulatory obligations and other obligations of a like nature incurred in the
ordinary course of business;
 
(j)                  judgment and attachment Liens not giving rise to an Event
of Default, provided that (i) any appropriate legal proceedings which may have
been duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and (ii) no action to enforce such Lien has been commenced;
 
(k)                 Liens securing Debt and not otherwise permitted under this
Section 6.2; provided that (i) the aggregate principal amount of all Debt
secured by such Liens does not exceed 5% of the Net Worth of the Borrower and
its consolidated Subsidiaries at any time (determined as of the end of each of
the most recently completed fiscal quarter for which financial statements have
been provided pursuant to Section 5.2), and (ii) the Borrower and its
Subsidiaries are in compliance with the covenants set forth in this Agreement,
both before and after giving effect to each incurrence of such Debt); provided,
further, notwithstanding the foregoing, that no Lien permitted under this
Section 6.2(k) shall secure Debt owing under the Note Documents unless and until
the Debt under the Credit Documents is equally and ratably secured by all
property subject to such Lien, in each case pursuant to documentation reasonably
satisfactory to the Majority Lenders;
 
(l)                 Liens on property of a person existing at the time such
person is acquired or merged with or into or consolidated with the Borrower as a
Subsidiary (and not created in anticipation or contemplation thereof); provided
that such Liens (i) do not extend to property not subject to such Liens at the
time of acquisition (other than improvements thereof), and (ii) secure Debt
permitted by Section 6.1(c);
 
(m)                until 30 days after the Term Loan Facility Commitment
Termination Date, Liens securing Debt under the Acquired Company Debt
Instruments; provided that (i) such Liens are not created in contemplation of or
in connection with the Skeie Acquisition, (ii) such Liens shall not apply to any
other asset of the Borrower or any Subsidiary other than the assets subject to
such Liens as of the Closing Date, and (iii) such Lien shall secure only those
obligations that it secures on the date of the Skeie Acquisition and any
refinancings, extensions, renewals and replacements thereof that are not
prohibited hereunder.
 
6.3           [Reserved].
 
6.4           Acquisitions.  The Borrower shall not, nor shall it permit any
Subsidiary to, make an Acquisition in a transaction or related series of
transactions; provided that, an Acquisition may be made so long as no Event of
Default exists both before and after giving effect to such Acquisition and such
Acquisition is in accordance with Section 6.11.
 
 
-59-

--------------------------------------------------------------------------------

 
 
6.5           Burdensome Agreements.  The Borrower shall not, nor shall it
permit any Subsidiary to, create, incur, assume or permit to exist any contract,
agreement or understanding (other than this Agreement) (a) which in any way
prohibits or restricts (i) the Borrower or any Subsidiary from paying or
prepaying the Obligations, or which requires the consent of or notice to other
Persons in connection therewith, (ii) the granting, conveying, creation or
imposition of any Lien on any of its Property, whether now owned or hereafter
acquired, to secure the Obligations (other than agreements governing secured
Debt permitted by Sections 6.1 and 6.2 to the extent such restrictions govern
only the asset financed pursuant to or securing such Debt and the Note
Documents), or (iii) any Subsidiary from making Restricted Payments or making or
paying intercompany loans and advances to the Borrower, or (b) with respect to
any action described in clauses (a)(i), (ii) or (iii) above, which requires the
consent of or notice to other Persons in connection therewith.
 
6.6           Use of Proceeds; Use of Letters of Credit.  The Borrower shall
not, nor shall it permit any Subsidiary to use the proceeds of Term Advances for
any purposes other than to finance a portion of the purchase price for the Skeie
Acquisition, to consummate the Refinancing Transactions and to pay a portion of
the fees, commissions and expenses associated with the Transactions; provided,
however that the Borrower shall within 60 days of the making of such Term
Borrowing hereunder use the proceeds as described in Section 2.6(b)(iii).  The
Borrower shall not, nor shall it permit any Subsidiary to use the proceeds of
the Revolving Advances and Letters of Credit for any purposes other than (a) for
working capital and other general corporate purposes, (b) fund capital
expenditures and (c) the payment of fees and expenses related to the entering
into of this Agreement and the other Credit Documents.  The Borrower shall not,
nor shall it permit any of its Subsidiaries to, directly or indirectly use any
part of the proceeds of Advances or Letters of Credit for any purpose which
violates, or is inconsistent with, Regulations T, U, or X.
 
6.7           Corporate Actions; Fundamental Changes.
 
(a)                 The Borrower shall not, nor shall it permit any Credit Party
to, merge, amalgamate or consolidate with or into any other Person, except that
(i) the Borrower may merge or amalgamate with any Person provided that (A) no
Change in Control occurs and (B) immediately after giving effect to any such
proposed transaction no Default would exist, (ii) the Borrower may merge or
amalgamate with any of its wholly-owned Subsidiaries, provided that immediately
after giving effect to any such proposed transaction no Default would exist and
the Borrower is the surviving entity, (iii) any Subsidiary of the Borrower may
merge, amalgamate or be consolidated with or into any other Person, provided
that immediately after giving effect to any such proposed transaction no Default
would exist and (iv) either or both of LeTourneau Technologies, Inc. and Rowan
Drilling Company, Inc. may merge, amalgamate or be consolidated with or into any
other Person, provided that immediately after giving effect to any such proposed
transaction no Default would exist.
 
(b)                 The Borrower shall not, nor shall it permit any Credit Party
to, sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all/any substantial part of its
assets, or all or substantially all of the stock of any of its Material
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) the
Borrower may sell, transfer, lease or otherwise dispose of (in one transaction
or in a series of transactions) all or substantially all of the stock or assets
of either or both of LeTourneau Technologies, Inc. and Rowan Drilling Company,
Inc. and their respective Subsidiaries to any Person, and (ii) any Subsidiary of
the Borrower may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders.
 
 
-60-

--------------------------------------------------------------------------------

 
 
6.8           Sale of Assets.  The Borrower shall not, nor shall it permit any
Subsidiary to, sell, convey, or otherwise transfer any of its assets outside the
ordinary course of business; provided that, any such sale, conveyance or
transfer may be effected if (a) no Event of Default exists both prior to and
after giving effect to such sale, conveyance or transfer and (b) such sale,
conveyance or transfer is not prohibited under Section 6.7 above.
 
6.9           [Reserved].
 
6.10         Affiliate Transactions.  The Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, enter into or permit to exist
any transaction or series of transactions (including, but not limited to, the
purchase, sale, lease or exchange of Property, the making of any investment, the
giving of any guaranty, the assumption of any obligation or the rendering of any
service) with any of their Affiliates unless such transaction or series of
transactions is on terms no less favorable to the Borrower or any Subsidiary, as
applicable, than those that could be obtained in a comparable arm's length
transaction with a Person that is not such an affiliate, provided that the
foregoing restriction shall not apply to transactions between or among the
Borrower and any of its wholly-owned Subsidiaries or between and among any
wholly-owned Subsidiaries.
 
6.11         Line of Business.  The Borrower shall not, nor shall it permit any
Subsidiary to, change the character of its business such that the principal
business of the Borrower and its Subsidiaries is not contract drilling or
manufacturing substantially as conducted on the date of this Agreement.
 
6.12         Compliance with ERISA.  Except for matters that individually or in
the aggregate could not reasonably be expected to result in a Material Adverse
Change, the Borrower shall not, nor shall it permit any Subsidiary to, directly
or indirectly: (a) engage in any transaction in connection with which the
Borrower or any Subsidiary could be subjected to either a civil penalty assessed
pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43
of Subtitle D of the Code; (b) fail to make, or permit any member of the
Controlled Group to fail to make, full payment when due of all amounts which,
under the provisions of any Plan, agreement relating thereto or applicable law,
the Borrower, a Subsidiary or member of the Controlled Group is required to pay
as contributions thereto; (c) fail to cause, or allow any Subsidiary or any
member of the Controlled Group to fail to cause, any Plan to comply with the
minimum funding standard under Section 302 of ERISA or Section 412 of the Code;
(d) permit, or allow any member of the Controlled Group to permit, the actuarial
present value of the benefit liabilities (as "actuarial present value of the
benefit liabilities" shall have the meaning specified in section 4041 of ERISA)
under any Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities; (e)
incur, or permit any member of the Controlled Group to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA; or (f) fail to cause, or permit any member of the Controlled Group to
fail to cause, any Plan to comply with the requirements of Section 436 of the
Code.
 
6.13         Limitation on Accounting Changes or Changes in Fiscal Periods.  The
Borrower shall not, nor shall it permit any of its Subsidiaries to permit (a)
any change in any of its accounting policies affecting the presentation of
financial statements or reporting practices, except as required or permitted by
GAAP or (b) the fiscal year of the Borrower or any of its Subsidiaries to end on
a day other than December 31 or change the Borrower's method of determining
fiscal quarters.
 
 
-61-

--------------------------------------------------------------------------------

 
 
6.14         Hedging Arrangements.  The Borrower shall not, nor shall it permit
any Subsidiary to, (a) purchase, assume, or hold a speculative position in any
commodities market or futures market or enter into any Hedging Arrangement for
speculative purposes; or (b) be party to or otherwise enter into any Hedging
Arrangement which is entered into for reasons other than as a part of its normal
business operations as a risk management strategy and/or hedge against changes
resulting from market conditions related to the Borrower's or its Subsidiaries'
operations.
 
6.15         Debt to Capitalization Ratio.  The Borrower shall not permit the
Debt to Capitalization Ratio, at the end of each fiscal quarter of the Borrower,
to be greater than 50%.
 
ARTICLE VII
DEFAULT AND REMEDIES
 
7.1           Events of Default.  The occurrence of any of the following events
shall constitute an "Event of Default" under this Agreement and any other Credit
Document:
 
(a)                 Payment Failure.  Any Credit Party (i) fails to pay any
principal when due under this Agreement or (ii) fails to pay, within three
Business Days of when due, any other amount due under this Agreement or any
other Credit Document, including payments of interest, fees, reimbursements, and
indemnifications;
 
(b)                 False Representation or Warranties.  Any representation or
warranty made or deemed to be made by any Credit Party or any Responsible
Officer thereof in this Agreement, in any other Credit Document or in any
certificate delivered in connection with this Agreement or any other Credit
Document is incorrect, false or otherwise misleading in any material respect at
the time it was made or deemed made;
 
(c)                 Breach of Covenant.  (i) Any breach by any Credit Party of
any of the covenants in Section 5.2(a), Section 5.2(b), Section 5.2(d), or
Article VI of this Agreement or (ii) any breach by any Credit Party of any other
covenant contained in this Agreement or any other Credit Document and such
breach is not cured within 30 days after the earlier of the date notice thereof
is given to the Borrower by any Lender Party or the date any Responsible Officer
of the Borrower or any other Subsidiary obtained actual knowledge thereof;
 
(d)                 Guaranty.  The Guaranty shall at any time (before its
expiration according to its terms) and for any reason cease to be in full force
and effect and valid and binding on the Guarantors party thereto or shall be
contested by any party thereto; any Guarantor shall deny it has any liability or
obligation under such Guaranty; or any Guarantor shall cease to exist other than
as expressly permitted by the terms of this Agreement;
 
(e)                 Cross-Default. (i) The Borrower or any Subsidiary shall fail
to pay any principal of or premium or interest on its Debt which is outstanding
in a principal amount of at least $50,000,000.00 individually or when aggregated
with all such Debt of such Persons so in default (but excluding Debt
constituting Obligations) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt which is outstanding in a principal amount of at least $50,000,000.00
individually or when aggregated with all such Debt of such Persons so in default
(other than Debt constituting Obligations), and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt prior to the stated maturity thereof;
or (iii) any such Debt which is outstanding in a principal amount of at least
$50,000,000.00 individually or when aggregated with all such Debt of such
Persons so in default shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment); provided
that, for purposes of this subsection 7.1(e), the "principal amount" of the
obligations in respect of any Hedging Arrangements at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Arrangements were terminated at such time;
 
 
-62-

--------------------------------------------------------------------------------

 
 
(f)                 Bankruptcy and Insolvency.  (i) The Borrower shall terminate
its existence or dissolve or (ii) any Credit Party (A) admits in writing its
inability to pay its debts generally as they become due; makes an assignment for
the benefit of its creditors; consents to or acquiesces in the appointment of a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
files a petition under any Debtor Relief Law; or consents to any reorganization,
arrangement, workout, liquidation, dissolution, or similar relief under any
Debtor Relief Law, (B) shall have had, without its consent, any court enter an
order appointing a receiver, liquidator, fiscal agent, or trustee of itself or
any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief under any
Debtor Relief Law and such petition shall not be dismissed, stayed, or set aside
for an aggregate of 60 days, whether or not consecutive or (C) shall have had
any order for relief entered by a court under any Debtor Relief Law;
 
(g)                 Adverse Judgment.  The Borrower or any Subsidiary suffers
final judgments against any of them since the date of this Agreement in an
aggregate amount, less any insurance proceeds covering such judgments which are
received or as to which the insurance carriers admit liability, greater than
$50,000,000.00 and either (i) execution and/or seizure proceedings shall have
been commenced by any creditor upon such judgments or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgments, by reason of a pending appeal or otherwise, shall not be in effect;
 
(h)                 Termination Events.  Any Termination Event with respect to a
Plan shall have occurred, and, 30 days after notice thereof shall have been
given to the Borrower by the Administrative Agent, such Termination Event shall
not have been corrected and shall have created and caused to be continuing a
material risk of Plan termination or liability for withdrawal from the Plan as a
"substantial employer" (as defined in Section 4001(a)(2) of ERISA), which
termination could reasonably be expect to result in a liability of, or liability
for withdrawal could reasonably be expected to be, greater than $50,000,000.00;
 
(i)                 Plan Withdrawals.  The Borrower or any member of the
Controlled Group as employer under a Multiemployer Plan shall have made a
complete or partial withdrawal from such Multiemployer Plan and such withdrawing
employer shall have incurred a withdrawal liability in an annual amount
exceeding $50,000,000.00;
 
(j)                 ERISA Liabilities.  Any event occurs creating any ERISA
Liabilities which could reasonably be expected to result in a Material Adverse
Change and such event is not cured within 60 days from the occurrence of such
event; or
 
(k)                 Change in Control.  The occurrence of a Change in Control.
 
7.2           Optional Acceleration of Maturity.  If any Event of Default (other
than an Event of Default pursuant to Section 7.1(f)) shall have occurred and be
continuing, then, and in any such event,
 
 
-63-

--------------------------------------------------------------------------------

 

(a)                 the Administrative Agent (i) shall at the request, or may
with the consent, of the Majority Revolving Lenders, by notice to the Borrower,
declare that the obligation of each Revolving Lender, the Swingline Lender and
each Issuing Lender to make Credit Extensions shall be terminated, whereupon the
same shall forthwith terminate, (ii) shall at the request, or may with the
consent, of the Majority Term Lenders, by notice to the Borrower, declare that
the obligation of each Term Lender to make Credit Extensions shall be
terminated, whereupon the same shall forthwith terminate, and (iii) shall at the
request, or may with the consent, of the Majority Lenders, by notice to the
Borrower, declare all outstanding Advances, all interest thereon, and all other
amounts payable under this Agreement to be forthwith due and payable, whereupon
such Advances, all such interest, and all such amounts shall become and be
forthwith due and payable in full, without presentment, demand, protest or
further notice of any kind (including, without limitation, any notice of intent
to accelerate or notice of acceleration), all of which are hereby expressly
waived by the Borrower,
 
(b)                 the Borrower shall, on demand of the Administrative Agent at
the request or with the consent of the Majority Revolving Lenders, deposit with
the Administrative Agent into the Cash Collateral Account an amount of cash
equal to 103% of the outstanding Letter of Credit Exposure as security for the
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid or cash collateralized at such time, and
 
(c)                 the Administrative Agent shall at the request of, or may
with the consent of, the Majority Lenders proceed to enforce its rights and
remedies under the Guaranty or any other Credit Document by appropriate
proceedings.
 
7.3           Automatic Acceleration of Maturity.  If any Event of Default
pursuant to Section 7.1(f) shall occur,
 
(a)                 the obligation of each Lender, the Swingline Lender and each
Issuing Lender to make Credit Extensions shall immediately and automatically be
terminated and all Advances, all interest on the Advances, and all other amounts
payable under this Agreement shall immediately and automatically become and be
due and payable in full, without presentment, demand, protest or any notice of
any kind (including, without limitation, any notice of intent to accelerate or
notice of acceleration), all of which are hereby expressly waived by the
Borrower,
 
(b)                 the Borrower shall deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to 103% of the
outstanding Letter of Credit Exposure as security for the Obligations to the
extent the Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time, and
 
(c)                 the Administrative Agent shall at the request of, or may
with the consent of, the Majority Lenders proceed to enforce its rights and
remedies under the Guaranty or any other Credit Document by appropriate
proceedings.
 
7.4           Set-off.  If an Event of Default shall have occurred and be
continuing, each Lender Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender Party
or any such Affiliate to or for the credit or the account of any Credit Party
against any and all of the obligations of such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender Party,
irrespective of whether or not such Lender Party shall have made any demand
under this Agreement or any other Credit Document and although such obligations
of any Credit Party may be contingent or unmatured or are owed to a branch or
office of such Lender Party different from the branch or office holding such
deposit or obligated on such indebtedness.  In the event that any Defaulting
Lender shall exercise any right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.   The rights of the Lender
Parties and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that the Lender
Parties and their respective Affiliates may have.  Each Lender Party agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
 
-64-

--------------------------------------------------------------------------------

 
 
7.5           Remedies Cumulative, No Waiver.  No right, power, or remedy
conferred to any Lender Party in this Agreement or the Credit Documents, or now
or hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy.  No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender Party in this Agreement and the Credit Documents
or now or hereafter existing at law, in equity, by statute, or otherwise shall
operate as a waiver of or otherwise prejudice any such right, power, or
remedy.  Any Lender Party may cure any Event of Default without waiving the
Event of Default.  No notice to or demand upon the Borrower shall entitle the
Borrower to similar notices or demands in the future.
 
7.6           Application of Payments.
 
(a)                 Prior to Event of Default.  Prior to an Event of Default,
all payments made hereunder shall be applied as directed by the Borrower, but
such payments are subject to the terms of this Agreement.
 
(b)                 After Event of Default.  If an Event of Default has occurred
and is continuing, any amounts received or collected from, or on account of
assets held by, any Credit Party shall be applied to the Obligations by the
Administrative Agent in the following order and manner:
 
(i)                     First, to payment of that portion of such Obligations
constituting fees, indemnities, expenses, and other amounts (other than
principal and interest but including fees, charges, and disbursements of counsel
to the Administrative Agent and amounts payable under Sections 2.11, 2.12, and
2.14) payable by any Credit Party to the Administrative Agent in its capacity as
such;
 
(ii)                    Second, to payment of that portion of such Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable by any Credit Party to the Lender Parties (including fees,
charges and disbursements of counsel to the respective Lender Parties and
amounts payable under Article II), ratably among Lender Parties;
 
(iii)                   Third, to payment of that portion of such Obligations
constituting accrued and unpaid interest, allocated ratably among the Lender
Parties;
 
(iv)                   Fourth, to payment of that portion of the Obligations
constituting unpaid principal of the Obligations payable by any Credit Party
allocated ratably among the Lender Parties;
 
 
-65-

--------------------------------------------------------------------------------

 
 
(v)                      Fifth, to the Administrative Agent for the account of
the Issuing Lenders, ratably among the Issuing Lenders, to cash collateralize
that portion of the Letter of Credit Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
 
(vi)                     Sixth, to the remaining Obligations owed by any Credit
Party including all Obligations for which the Borrower is liable as a Guarantor,
allocated among such remaining Obligations as determined by the Administrative
Agent and the Majority Lenders and applied to such Obligations in the order
specified in this clause (b); and
 
(vii)                    Last, the balance, if any, after all of the Obligations
have been indefeasibly paid in full, the Letters of Credit have been terminated
or cash collateralized and all Commitments have been terminated, to Borrower or
as otherwise required by any Legal Requirement.
 
Subject to Section 2.3(i), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE VIII
THE ADMINISTRATIVE AGENT AND ISSUING LENDERS
 
8.1           Appointment and Authority.  Each Lender and each Issuing Lender
hereby irrevocably (a) appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents, and (b)
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article VIII are solely for the
benefit of the Lender Parties, and neither the Borrower nor any other Credit
Party shall have rights as a third party beneficiary of any of such provisions.
 
8.2           Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any other Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
 
8.3           Exculpatory Provisions.  None of the Administrative Agent or the
Issuing Lenders shall have any duties or obligations except those expressly set
forth herein and in the other Credit Documents. Without limiting the generality
of the foregoing, none of the Administrative Agent or the Issuing Lenders:
 
(a)                 shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 
-66-

--------------------------------------------------------------------------------

 

(b)                 shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
Administrative Agent or an Issuing Lender shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent or such Issuing Lender to liability or that is contrary to
any Credit Document or Legal Requirement; and
 
(c)                 shall, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, nor shall it be liable for the
failure to disclose, any information relating to the Borrower, any other Credit
Party or any of their respective Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent, an Issuing Lender or any of
its Affiliates in any capacity.
 
None of the Administrative Agent or the Issuing Lenders shall be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or such Issuing Lender shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.2 and 7.1) or (ii) in the absence of its own gross negligence or
willful misconduct.  None of the Administrative Agent and the Issuing Lenders
shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent or such Issuing
Lender by the Borrower or a Lender Party.
 
None of the Administrative Agent or the Issuing Lenders shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Credit
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to such Agent or the Issuing Bank.
 
8.4           Reliance by Administrative Agent and the Issuing Lenders.  Each of
the Administrative Agent and the Issuing Lenders shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each of the Administrative Agents
and the Issuing Lenders also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Credit Extension that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Credit Extension.  The Administrative Agent or an Issuing Lender may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 
-67-

--------------------------------------------------------------------------------

 

8.5           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
8.6           Resignation of Administrative Agent or Issuing Lender.  The
Administrative Agent or an Issuing Lender may at any time give notice of its
resignation to the other Lender Parties and the Borrower.  Upon receipt of any
such notice of resignation, the Majority Lenders shall have the right, with the
approval of the Borrower unless an Event of Default has occurred and is
continuing, to appoint a successor Administrative Agent and/or a successor
Issuing Lender.  If no such successor shall have been so appointed and shall
have accepted such appointment within 30 days after Wells Fargo gives notice of
its resignation, then Wells Fargo may on behalf of the Lenders, appoint a
successor agent with the approval of the Borrower (such approval not to be
unreasonably withheld or delayed) unless an Event of Default has occurred and is
continuing.  Once a Person has accepted such appointment, then such resignation
shall become effective in accordance with such notice and such Person shall be
discharged from its duties and obligations as Administrative Agent and/or
Issuing Lender hereunder and under the other Credit Documents (except that such
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation and the provisions
affecting the Issuing Lender with respect to such Letters of Credit shall inure
to the benefit of such Person until the termination of all such Letters of
Credit issued by such Person).  Upon the acceptance of a successor's appointment
as Administrative Agent or Issuing Lender hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent or Issuing Lender, as
applicable, and the retiring Administrative Agent or Issuing Lender, as
applicable, shall be discharged from all of its duties and obligations hereunder
or under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph).  The fees payable by the Borrower to a
successor Administrative Agent or Issuing Lender, as applicable shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring Administrative Agent's or
Issuing Lender's resignation hereunder and under the other Credit Documents, the
provisions of this Article and Sections 9.1(b), (c), and (d) and Section 2.3(h)
shall continue in effect for the benefit of such retiring Administrative Agent
and Issuing Lender, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent or Issuing Lender, as applicable, was acting as
Administrative Agent or Issuing Lender.
 
8.7           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender Party acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.  In this regard, each party hereto acknowledges that Bracewell &
Giuliani LLP is acting in this transaction as special counsel to the
Administrative Agent only.  Each other party hereto will consult with its own
legal counsel to the extent that it deems necessary in connection with the
Credit Documents and the matters contemplated therein.

 
-68-

--------------------------------------------------------------------------------

 

Each Lender shall be deemed (a) by delivering its signature page to this
Agreement and making any Advance on the Closing Date to have consented to,
approved or accepted each Credit Document and each other document or other
matter referred to in Section 3.1 or 3.2 required to be consented to or approved
by or acceptable or satisfactory to the Administrative Agent, the Arrangers or
the Lenders and to have been satisfied with the satisfaction of all other
conditions precedent required to be satisfied under Section 3.1 or 3.2 and (b)
by making any Advance after the Closing Date to have been satisfied with the
satisfaction of the conditions precedent required to be satisfied in connection
therewith under Section 3.3.
 
8.8           No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Arrangers, Syndication Agent and
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.
 
ARTICLE IX
MISCELLANEOUS
 
9.1           Expenses; Indemnity; Damage Waiver.
 
(a)                 Costs and Expenses.  The Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by any Lender Party
(including the fees, charges and disbursements of any counsel for any Lender
Party), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Credit Documents, including its
rights under this Section, or (B) in connection with the Advances made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances or Letters of Credit.
 
(b)                 Indemnification by the Borrower.  The Borrower shall, and
does hereby indemnify, the Administrative Agent (and any sub-agent thereof),
each Lender and each Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an "Indemnitee") against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the Transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Credit
Documents, (ii) any Advance or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by an Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any
Subsidiary, or any Environmental Liability related in any way to the Borrower or
any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (i) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of or material breach of the Credit Documents by, such
Indemnitee, if the Borrower or such other Credit Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (ii) arise solely as the result of a dispute among or
between Indemnitees and do not to any extent result from any act or omission on
the part of any Credit Party or its Related Parties (as determined by a court of
competent jurisdiction in a final, non-appealable judgment).

 
-69-

--------------------------------------------------------------------------------

 

(c)                 Reimbursement by Lenders.  To the extent that the Borrower
for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), any Issuing Lender or any Related Party of any
of the foregoing (and without limiting its obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lenders or such Related Party, as the case may be, such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or an Issuing Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or an Issuing Lender
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.5(e).
 
(d)                 Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Credit Party shall assert, and each such party
hereto hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the Transactions contemplated hereby or thereby, any
Advance or Letter of Credit or the use of the proceeds thereof.
 
(e)                 Electronic Communications.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby unless such damages result from a
breach of the confidentiality provisions of Section 9.8 or except where the same
are a result of such party's gross negligence or willful misconduct.
 
(f)                  Payments.  All amounts due under this Section shall be
payable not later than ten Business Days after written demand therefor.
 
(g)                 Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and any Issuing Lender, the replacement
of any Lender, the termination of the Commitments, termination or expiration of
all Letters of Credit, and the repayment, satisfaction or discharge of all the
other Obligations.

 
-70-

--------------------------------------------------------------------------------

 

9.2           Waivers and Amendments.  
 
(a)                 No amendment or waiver of any provision of this Agreement,
the Notes, or any other Credit Document, nor consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Majority Lenders and the Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, no such agreement shall:
 
(i)                       waive any condition set forth in Section 3.2 without
the written consent of the Majority Term Lenders;
 
(ii)                      increase the Commitment of any Lender without the
written consent of such Lender;
 
(iii)                     increase the aggregate Commitments other than pursuant
to Section 2.1(c) as in effect on the date hereof without the written consent of
each Lender;
 
(iv)                     reduce the principal amount of any Advance (other than
prepayments or repayments in accordance with the terms of this Agreement) or
reduce the amount of or rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby);
provided, however, that (i) only the consent of the Majority Revolving Lenders
shall be required to waive any obligation of the Borrower to pay default
interest pursuant to Section 2.9(d) with respect to the Revolving Credit
Facility, including with respect to any amount payable thereunder or in
connection therewith, and (ii) only the consent of the Majority Term Lenders
shall be required to waive any obligation of the Borrower to pay default
interest pursuant to Section 2.9(d) with respect to the Term Loan Facility,
including with respect to any amount payable thereunder or in connection
therewith;
 
(v)                      postpone the scheduled date of payment of the principal
amount of any Advance, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;
 
(vi)                     change Section 2.5(e), Section 7.6, this Section 9.2 or
any other provision in any Credit Document which expressly requires the consent
of, or action or waiver by, all of the Lenders, without the written consent of
each Lender;
 
(vii)                    amend, modify or waive any provision in a manner that
would alter the pro rata sharing of payments to or disbursements by Lenders
required thereby, without the written consent of each Lender;
 
(viii)                   release any Guarantor from its obligation under any
Guaranty except any Guarantor sold as permitted by Sections 6.7 and 6.8, without
the written consent of each Lender;
 
(ix)                     change any of the provisions of this Section or the
definition of "Majority Lenders", "Majority Revolving Lenders" or "Majority Term
Lenders" or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the  written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Lenders or the Swingline Lender hereunder without the prior written consent of
the Administrative Agent, the Issuing Lenders or the Swingline Lender, as the
case may be.

 
-71-

--------------------------------------------------------------------------------

 

(b)                 Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder or under any other Credit Document (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders, a majority in interest of Lenders under any Facility or each affected
Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lender); provided that any such amendment, waiver or consent referred
to in clause (ii), (iii), (iv) or (v) above that, but for this sentence, would
require the prior written consent of such Defaulting Lender, will continue to
require the consent of such Defaulting Lender; and provided further that any
such amendment, waiver or consent requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than any other Lender whose consent is so required shall require the consent of
such Defaulting Lender.
 
(c)                 Notwithstanding anything to the contrary contained in this
Section 9.2 Credit Documents executed by Subsidiaries in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be, together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such Credit Documents to be consistent
with this Agreement and the other Credit Documents.
 
9.3           Severability.  In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.  The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
 
9.4           Survival of Representations and Obligations.  All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Borrower in connection herewith shall survive the execution and delivery of
this Agreement and the other Credit Documents, the making Credit Extensions and
any investigation made by or on behalf of the Lenders, none of which
investigations shall diminish any Lender's right to rely on such representations
and warranties.  All obligations of the Borrower provided for in Sections 2.11,
2.12, 2.14(b), and 9.1(a), (b) and (d) and all of the obligations of the Lenders
in Section 9.1(c) and Section 9.8 shall survive any termination of this
Agreement, repayment in full of the Obligations, and termination or expiration
of all Letters of Credit.
 
9.5           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender Party and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (a) to an Eligible Assignee in accordance with the provisions of Section
9.6(a), (b) by way of participation in accordance with the provisions of
Sections 9.6(c) and 9.6(d) or (c) by way of pledge or assignment of a security
interest subject to the restrictions of Section 9.6(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 9.6(c) and, to
the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and each Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 
-72-

--------------------------------------------------------------------------------

 

9.6           Lender Assignments and Participations.
 
(a)                 Assignments by Lenders.  Any Lender may at any time assign
to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the
Advances at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
 
(i)                       Minimum Amounts.
 
(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment under any Facility or the Advances at the time
owing to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)      in any case not described in paragraph (a)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $10,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.


(ii)                      Proportionate Amounts.  Each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender's
rights and obligations under this Agreement with respect to the Advance or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
 
(iii)                     Required Consents.  No consent shall be required for
any assignment except to the extent required by paragraph (a)(i)(B) of this
Section and, in addition:
 
(A)      the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not Lender
under the Revolving Credit Facility, an Affiliate of such Lender or any Approved
Fund with respect to such Lender, provided that no such consent shall be
required if an Event of Default shall have occurred and is continuing; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall have objected thereto by written notice to the Administrative
Agent within five (5) Business Days after having received notice thereof;


(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required (1) for assignments in
respect of the Revolving Credit Facility if such assignment is to a Person that
is not a Lender under the Revolving Credit Facility, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (2) for assignments of Term
Commitments to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

 
-73-

--------------------------------------------------------------------------------

 


(C)       the consent of the Issuing Bank and the Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Credit Facility.


(iv)                     Assignment and Acceptance.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment; and provided, further, that only one such fee shall be payable in
the event of contemporaneous assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group).  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v)                      No Assignment to Natural Persons.  No such assignment
shall be made to a natural person.
 
(vi)                     Defaulting Lenders; Borrower.  No assignment shall be
made to any Defaulting Lender, Potential Defaulting Lender or any of their
respective Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons.  No assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section,  from and after the effective date specified
in each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.14(b), 9.1(a), 9.1(b),
9.1(c), and 9.1(d) with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 
-74-

--------------------------------------------------------------------------------

 


(b)                 Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina or Houston, Texas a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the "Register"). The entries in the Register shall be conclusive absent
manifest error, and the Borrower and the Lender Parties may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  At any reasonable time and from time to time upon reasonable prior
notice, the Register shall be available (i) for inspection by the Borrower and
(ii) for inspection by each Lender as to its Commitment and principal amount of
Advances owing to it.
 
(c)                 Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower, any other Credit Party or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower's Affiliates or other
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Advances owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower and the Lender Parties
shall continue to deal solely and directly with such Lender Party in connection
with such Lender Party's rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of this Section 9.6 (that adversely affects such Participant).  Subject to
paragraph (d) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of, and subject to the requirements of, Sections
2.11, 2.12 and 2.14 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (a) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 7.4 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.13(f) as though it were a Lender.


(d)                 Limitations upon Participant Rights.  A Participant shall
not be entitled to receive any greater payment under Section 2.12 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(e), in which case Section
2.14 shall be applied as if such Participant had become a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this Section;
provided that, in no event shall such Participant be entitled to receive any
greater payment under Section 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
 
(e)                 Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 
-75-

--------------------------------------------------------------------------------

 

9.7           Notices, Etc.  
 
(a)                 Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows: (i) if to the Borrower or any other Credit Party, at the applicable
address (or facsimile numbers) set forth on Schedule IV; (ii) if to the
Administrative Agent or an Issuing Lender, at the applicable address (or
facsimile numbers) set forth on Schedule IV; and (iii) if to a Lender, to it at
its address (or facsimile number) set forth in its Administrative
Questionnaire.  Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).  Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)                 Electronic Communications.
 
(i)                       The Borrower and the Lenders agree that the
Administrative Agent may make any material delivered by the Borrower or any
other Credit Party to the Administrative Agent, as well as any amendments,
waivers, consents, and other written information, documents, instruments and
other materials relating to the Borrower, any other Subsidiary, or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the "Communications") available
to the Lenders by posting such notices on an electronic delivery system (which
may be provided by the Administrative Agent, an Affiliate of the Administrative
Agent, or any Person that is not an Affiliate of the Administrative Agent), such
as IntraLinks, or a substantially similar electronic system (the "Platform");
provided that the foregoing shall not apply to notices to any Lender or Issuing
Lender pursuant to Article II if such Lender or Issuing Lender, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Borrower acknowledges that
(i) the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided "as is" and "as available" and (iii)
none of the Administrative Agent nor any of their respective Affiliates warrants
the accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform.  The Administrative Agent and their
respective Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Administrative Agent or any of its Affiliates in connection with the
Platform.  Nothing in this Section 9.7(b) shall relieve the Administrative Agent
or any Lender from their obligations under Section 9.8.
 
(ii)                      Each Lender agrees that notice to it (as provided in
the next sentence) (a "Notice") specifying that any Communication has been
posted to the Platform shall for purposes of this Agreement constitute effective
delivery to such Lender of such information, documents or other materials
comprising such Communication.  Each Lender agrees (i) to notify, on or before
the date such Lender becomes a party to this Agreement, the Administrative Agent
in writing of such Lender's e-mail address to which a Notice may be sent (and
from time to time thereafter to ensure that the Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.

 
-76-

--------------------------------------------------------------------------------

 

(c)                 Change of Address, Etc.  Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.
 
9.8           Confidentiality.  The Administrative Agent, each Lender and each
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates' respective partners, directors, officers,
employees, agents, advisors and other representatives (the "Representatives")
(it being understood that the Representative to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
other Subsidiary and their respective obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Lender Party or any of their respective Affiliates on a nonconfidential
basis from a source other than a Credit Party.  For purposes of this
Section,  "Information" means all information received from the Borrower or any
other Subsidiary relating to the Borrower or any other Subsidiary or any of
their respective businesses, other than any such information that is available
to Lender Party on a nonconfidential basis prior to disclosure by the Borrower
or any other Subsidiary.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  The Administrative Agent, each
Lender and each Issuing Lender agrees to be responsible for any breaches of this
Section 9.8 by its Representatives.
 
9.9           [Reserved].

 
-77-

--------------------------------------------------------------------------------

 

9.10         Usury Not Intended.  It is the intent of the Borrower and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of New York, the United States from time to time in
effect, and any other jurisdiction whose laws may be mandatorily applicable to
such Lender notwithstanding the other provisions of this Agreement.  In
furtherance thereof, the Lenders and the Borrower stipulate and agree that none
of the terms and provisions contained in this Agreement or the other Credit
Documents shall ever be construed to create a contract to pay, as consideration
for the use, forbearance or detention of money, interest at a rate in excess of
the Maximum Rate and that for purposes of this Agreement and all other Credit
Documents, "interest" shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Agreement or any other Credit Document; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Obligations, include amounts
which by applicable law are deemed interest which would exceed the Maximum Rate,
then such excess shall be deemed to be a mistake and each Lender receiving same
shall credit the same on the principal of the Obligations owing to such Lender
(or if all such Obligations shall have been paid in full, refund said excess to
the Borrower).  In the event that the maturity of the Obligations are
accelerated by reason of any election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Obligations (or, if the applicable
Obligations shall have been paid in full, refunded to the Borrower of such
interest).  In determining whether or not the interest paid or payable under any
specific contingencies exceeds the Maximum Rate, the Borrower and the Lenders
shall to the maximum extent permitted under applicable law amortize, prorate,
allocate and spread in equal parts during the period of the full stated term of
the Advances all amounts considered to be interest under applicable law at any
time contracted for, charged, received or reserved in connection with the
Obligations.  The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.
 
9.11         Usury Recapture.  In the event the rate of interest chargeable
under this Agreement or any other Credit Document at any time is greater than
the Maximum Rate, the unpaid principal amount of the Obligations shall bear
interest at the Maximum Rate until the total amount of interest paid or accrued
on the Obligations equals the amount of interest which would have been paid or
accrued on the Advances if the stated rates of interest set forth in this
Agreement or applicable Credit Document had at all times been in effect. In the
event, upon payment in full of the Obligations, the total amount of interest
paid or accrued under the terms of this Agreement and the Obligations is less
than the total amount of interest which would have been paid or accrued if the
rates of interest set forth in this Agreement or such Credit Document had, at
all times, been in effect, then the Borrower shall, to the extent permitted by
applicable law, pay the Administrative Agent for the account of the applicable
Lender Party an amount equal to the difference between (i) the lesser of (A) the
amount of interest which would have been charged on Obligations owed to it if
the Maximum Rate had, at all times, been in effect and (B) the amount of
interest which would have accrued on such Obligations if the rates of interest
set forth in this Agreement had at all times been in effect and (ii) the amount
of interest actually paid under this Agreement or any Credit Document on
Obligations owed to it.  In the event the any Lender Party ever receive, collect
or apply as interest any sum in excess of the Maximum Rate, such excess amount
shall, to the extent permitted by law, be applied to the reduction of the
principal balance of the Obligations, and if no such principal is then
outstanding, such excess or part thereof remaining shall be paid to the
Borrower.
 
9.12         Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower or any other Credit Party is made to any Lender Party, or any
Lender Party exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Lender Party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders and the Issuing Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 
-78-

--------------------------------------------------------------------------------

 

9.13         Governing Law; Submission to Jurisdiction.  
 
(a)                 Governing Law.  This Agreement, the Notes and the other
Credit Documents (unless otherwise expressly provided therein) shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York.
 
(b)                 Submission to Jurisdiction.  The Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any Federal or New York state court sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Credit Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Credit Document shall affect any
right that any Lender Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Credit Document against any Credit Party
or its properties in the courts of any jurisdiction.
 
(c)                 Waiver of Venue.  The Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
(d)                 Service of Process.  Each party hereto irrevocably consents
to service of process in any manner permitted by applicable law.
 
9.14         Execution.
 
(a)                 Execution in Counterparts.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
 
(b)                 Electronic Execution of Assignments.  The words "execution,"
"signed," "signature," and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any state laws based on the Uniform Electronic
Transactions Act.

 
-79-

--------------------------------------------------------------------------------

 

9.15         Waiver of Jury.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
9.16         USA PATRIOT ACT Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the
Act.  Promptly following a request from the Administrative Agent, a Lender, or
Issuing Lender, the Borrower hereby agree to deliver all documentation and other
information that the Administrative Agent, a Lender, or an Issuing Lender, as
applicable, may reasonably request in order to comply with its ongoing
obligations under applicable "know your customer" and anti-money laundering
rules and regulations, including the Act.
 
9.17         No Fiduciary Duty.  Each Lender Party may have economic interests
that conflict with those of Borrower.  Borrower agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender Party
and Borrower, its stockholders or its affiliates.  The Borrower acknowledges and
agrees that (a) the transactions contemplated by the Credit Documents are
arm’s-length commercial transactions between the Lender Parties, on the one
hand, and Borrower, on the other, (b) in connection therewith and with the
process leading to such transaction each of the Lender Parties is acting solely
as a principal and not the agent or fiduciary of Borrower, its management,
stockholders, creditors or any other person, (c) no Lender Party has assumed an
advisory or fiduciary responsibility in favor of Borrower with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender Party or any of its affiliates has advised or is currently
advising Borrower on other matters) or any other obligation to Borrower except
the obligations expressly set forth in the Credit Documents and (d) Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate.  Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto.  Borrower agrees that it will not claim that any
Lender Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to Borrower, in connection with such transaction or
the process leading thereto.
 
9.18         Termination of Commitments under Existing Credit Facility.  The
Existing Credit Facility, guaranties, promissory notes and all other agreements,
documents and instruments executed in connection therewith except the Existing
Letters of Credit shall terminate on the Closing Date.  Execution of this
Agreement by Lenders who are parties to the Existing Credit Facility shall
constitute a waiver of the notice provisions in Sections 2.1(c) and 2.6(a) of
the Existing Credit Agreement. 
 
[Remainder of this page intentionally left blank.  Signature pages follow.]

 
-80-

--------------------------------------------------------------------------------

 

EXECUTED as of the date first above written.
 
BORROWER:
ROWAN COMPANIES, INC.
       
By: 
/s/ William H. Wells
 
Name:   William H. Wells
 
Title:     Senior Vice President, Chief Financial Officer
 
   and Treasurer

  

Signature page to Credit Agreement
(Rowan Companies, Inc.)
 
 

--------------------------------------------------------------------------------

 


LENDER PARTIES:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
as Administrative Agent, Swingline Lender, an Issuing
 
Lender and a Lender
       
By:
/s/ Donald W. Herrick, Jr.
 
Name: 
Donald W. Herrick, Jr.
 
Title:
Director

  
Signature page to Credit Agreement
(Rowan Companies, Inc.)
 
 

--------------------------------------------------------------------------------

 



 
CITIBANK, N.A.
 
as an Issuing Lender and a Lender
     
By: 
/s/ Robert H. Malleck  
Name:   Robert H. Malleck
 
Title:     Director

  

Signature page to Credit Agreement
(Rowan Companies, Inc.)
 
 

--------------------------------------------------------------------------------

 



 
DNB NOR BANK ASA
 
as an Issuing Lender and a Lender
     
By:
/s/ Cathleen Buckley
 
Name: 
Cathleen Buckley
 
Title:
First Vice President
       
By:
/s/ Stian Lovseth
 
Name: 
Stian Lovseth
 
Title:
Vice President

  
Signature page to Credit Agreement
(Rowan Companies, Inc.)
 
 

--------------------------------------------------------------------------------

 



 
ROYAL BANK OF CANADA
 
as an Issuing Lender and a Lender
     
By:
/s/ Jason S. York
 
Name: 
Jason S. York
 
Title:
Authorized Signatory

 
Signature page to Credit Agreement
(Rowan Companies, Inc.)
 
 

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A.
 
as a Lender
     
By:
/s/ William W. Stevenson
 
Name: 
William W. Stevenson
 
Title:
Vice President



Signature page to Credit Agreement
(Rowan Companies, Inc.)
 
 

--------------------------------------------------------------------------------

 



 
GOLDMAN SACHS BANK USA
 
as a Lender
     
By:
/s/ Mark Walton
 
Name: 
Mark Walton
 
Title:
Authorized Signatory



Signature page to Credit Agreement
(Rowan Companies, Inc.)
 
 

--------------------------------------------------------------------------------

 



 
UBS LOAN FINANCE LLC
 
as a Lender
     
By:
/s/ Irja R. Otsa
 
Name: 
Irja R. Otsa
 
Title:
Associate Director



Signature page to Credit Agreement
(Rowan Companies, Inc.)
 
 

--------------------------------------------------------------------------------

 



 
AMEGY BANK N.A.
 
as a Lender
     
By:
/s/ Kenyatta Gibbs
 
Name: 
Kenyatta Gibbs
 
Title:
Vice President



Signature page to Credit Agreement
(Rowan Companies, Inc.)
 
 

--------------------------------------------------------------------------------

 



 
BARCLAYS BANK PLC
 
as a Lender
     
By:
/s/ Ann Sutton
 
Name: 
Ann Sutton
 
Title:
Director



Signature page to Credit Agreement
(Rowan Companies, Inc.)
 
 

--------------------------------------------------------------------------------

 



 
HSBC BANK USA, N.A.
 
as a Lender
     
By:
/s/ Anil Chandy
 
Name: 
Anil Chandy
 
Title:
Assistant Vice President



Signature page to Credit Agreement
(Rowan Companies, Inc.)
 
 

--------------------------------------------------------------------------------

 



 
MORGAN STANLEY BANK, N.A.
 
as a Lender
     
By:
/s/ Sherrese Clarke
 
Name: 
Sherrese Clarke
 
Title:
Authorized Signatory



Signature page to Credit Agreement
(Rowan Companies, Inc.)
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
Pricing Schedule


The Applicable Margin with respect to each Type and Class of Advance, the
Letters of Credit and the Commitment Fees shall be determined in accordance with
the following table based on the Borrower's Debt Rating.  Adjustments, if any,
to such Applicable Margin shall be effective on the date of a publicly announced
change in a Debt Rating and ending on the date immediately preceding the
effective date of the next such change.



       
Revolving Credit
Facility

   
Term Loan Facility
       
Applicable
Margin
 
Debt
Rating
 
Eurodollar
Margin
   
Base Rate
Margin
   
Eurodollar
Margin
   
Base Rate
Margin
   
Commitment
Fee
 
Level I
 
BBB+/Baa1
    2.000 %     1.000 %     2.000 %     1.000 %     0.250 %
Level II
 
BBB/Baa2
    2.250 %     1.250 %     2.250 %     1.250 %     0.350 %
Level III
 
BBB-/Baa3
    2.375 %     1.375 %     2.375 %     1.375 %     0.450 %
Level IV
 
BB+/Ba1
    2.750 %     1.750 %     2.750 %     1.750 %     0.600 %
Level V
 
BB/Ba2
    3.000 %     2.000 %     3.000 %     2.000 %     0.750 %



"Debt Rating" means, as of any date of determination, the rating as determined
by either S&P or Moody's (collectively, the "Debt Ratings") of the Borrower's
secured unsecured debt; provided that (a) if a Debt Rating is issued by each of
the foregoing rating agencies, then the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level I being the highest and the Debt Rating
for Pricing Level V being the lowest), unless there is a split in Debt Ratings
of more than one Pricing Level, in which case the Applicable Margin shall be
determined by reference to the Pricing Level next below that of the higher of
the Debt Ratings; (b) if either Moody's or S&P (but not both) shall have in
effect a Debt Rating, then the Pricing Level shall be determined by the Debt
Rating issued by either Moody's or S&P, as the case may be; (c) if neither
Moody's nor S&P shall have in effect a Debt Rating (other than by reason of the
circumstances referred to in clause (d) of this definition), then the Pricing
Level shall be deemed to be Pricing Level V; and (d) if the rating system of
Moody's or S&P shall change, or if both such rating agencies shall cease to be
in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agencies
and, pending the effectiveness of any such amendment, the Applicable Margin
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.   For purposes of this definition, "Pricing Level"
refers to the corresponding row of the table set forth in the definition of
"Applicable Margin".
 
Schedule I
Page 1 of 1
 
 

--------------------------------------------------------------------------------

 


SCHEDULE II


Revolving Commitments


Lenders
 
Revolving
Commitment
   
Term
Commitment
 
Wells Fargo Bank, National Association
  $ 32,291,666.68     $ 45,208,333.32  
Citibank, N.A.
  $ 32,291,666.67     $ 45,208,333.33  
DnB Nor Bank ASA
  $ 32,291,666.67     $ 45,208,333.33  
Royal Bank of Canada
  $ 32,291,666.67     $ 45,208,333.33  
Bank of America, N.A.
  $ 20,833,333.33     $ 29,166,666.67  
Goldman Sachs Bank USA
  $ 20,833,333.33     $ 29,166,666.67  
UBS Loan Finance LLC
  $ 20,833,333.33     $ 29,166,666.67  
Amegy Bank N.A.
  $ 14,583,333.33     $ 20,416,666.67  
Barclays Bank PLC
  $ 14,583,333.33     $ 20,416,666.67  
HSBC Bank USA, N.A.
  $ 14,583,333.33     $ 20,416,666.67  
Morgan Stanley Bank, N.A.
  $ 14,583,333.33     $ 20,416,666.67  
TOTAL:
  $ 250,000,000.00     $ 350,000,000.00  



Schedule II
Page 1 of 1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE III


Existing Letters of Credit


None.


Schedule III
Page 1 of 1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV


Notice Information


ADMINISTRATIVE AGENT AND ISSUING LENDER
Wells Fargo Bank, National Association
Address:
1525 W WT Harris Boulevard
   
Charlotte, NC 28262
   
Mail Code: D1109-019
 
Attn:
Syndication Agency Services
 
Telephone:
(704) 590-2706
 
Facsimile:
(704) 590-2790
       
with a copy to:
   
Address:
1000 Louisiana, 9th Floor
   
MAC T5002-090
   
Houston, Texas  77002
 
Attn:
C. David Allman, Director
 
Telephone:
(713) 319-1923
 
Facsimile:
(713) 739-1087
ISSUING LENDER
Wells Fargo Bank, National Association
Address:
1525 W WT Harris Boulevard
   
Charlotte, NC 28262
   
Mail Code: D1109-019
 
Attn:
Syndication Agency Services
 
Telephone:
(704) 590-2706
 
Facsimile:
(704) 590-2790
       
with a copy to:
   
Address:
1000 Louisiana, 9th Floor
   
MAC T5002-090
   
Houston, Texas  77002
 
Attn:
C. David Allman, Director
 
Telephone:
(713) 319-1923
 
Facsimile:
(713) 739-1087
Credit Parties
Borrower and Guarantors 
Address:
2800 Post Oak Blvd.
   
Suite 5450
   
Houston, Texas 77056-6189
 
Attn:
William H. Wells, Senior Vice President,
   
Chief Financial Officer and Treasurer
 
Telephone:
(713) 960-7645
 
Facsimile:
(713) 960-7685
       
with a copy to:
   
Attn:
Melanie M. Trent,
   
Vice President and Corporate Secretary
 
Telephone:
(713) 986-6848
 
Facsimile:
(713) 960-7509



Schedule IV
Page 1 of 1
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.11


Material Subsidiaries


Rowan Drilling Company, Inc., a Texas corporation
Atlantic Maritime Services, Inc., a Texas corporation
LeTourneau Technologies, Inc., a Texas corporation
RDC Arabia Drilling, Inc., a Texas corporation
LeTourneau Technologies Drilling Systems, Inc., a Texas corporation
RDC Qatar, Inc., a Delaware corporation


Schedule 4.11
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1


Existing Debt
 
1.
Participation Agreement dated December 1, 1984 between the Company and Textron
Financial Corporation et al. and Bareboat Charter dated December 1, 1984 between
the Company and Textron Financial Corporation et al., as same has been extended
by election to renew dated September 14, 1999.

 
2.
5.88% U. S. Government Guaranteed Ship Financing Obligations, Gorilla VI Series,
due March 2012, in the original principal amount of $171,007,000, secured by
mobile offshore drilling unit Rowan Gorilla VI.



3.
2.8% U. S. Government Guaranteed Ship Financing Obligations, Gorilla VII Series,
due October 2013, in the original principal amount of $185,398,000, secured by
mobile offshore drilling unit Rowan Gorilla VII.



4.
3.158% U. S. Government Guaranteed Ship Financing Obligations, Gorilla VIII
Series, due July 2021, in the original principal amount of $187,295,000, secured
by mobile offshore drilling unit Bob Palmer.



5.
4.33% U. S. Government Guaranteed Ship Financing Obligations, Scooter Yeargain
Series, due May 2019, in the original principal amount of $91,198,000, secured
by mobile offshore drilling unit Scooter Yeargain.



6.
3.525% U. S. Government Guaranteed Ship Financing Obligations, Tarzan II Series,
due May 2020, in the original principal amount of $89,658,000, secured by mobile
offshore drilling unit Bob Keller.



7.
7.875% Senior Notes, due August 2019.



8.
5.000% Senior Notes, due September 2017.



Schedule 6.1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.2


Existing Liens
 
Lien in connection with Participation Agreement dated December 1, 1984 between
the Company and Textron Financial Corporation et al. and Bareboat Charter dated
December 1, 1984 between the Company and Textron Financial Corporation et al.,
as same has been extended by election to renew dated September 14, 1999.
 
Lien in connection with 5.88% U. S. Government Guaranteed Ship Financing
Obligations, Gorilla VI Series, due March 2012, secured by mobile offshore
drilling unit Rowan Gorilla VI.


Lien in connection with 2.8% U. S. Government Guaranteed Ship Financing
Obligations, Gorilla VII Series, due October 2013, secured by mobile offshore
drilling unit Rowan Gorilla VII.


Lien in connection with 3.158% U. S. Government Guaranteed Ship Financing
Obligations, Gorilla VIII Series, due July 2021, secured by mobile offshore
drilling unit Bob Palmer.


Lien in connection with 4.33% U. S. Government Guaranteed Ship Financing
Obligations, Scooter Yeargain Series, due May 2019, secured by mobile offshore
drilling unit Scooter Yeargain.


Lien in connection with 3.525% U. S. Government Guaranteed Ship Financing
Obligations, Tarzan II Series, due May 2020, secured by mobile offshore drilling
unit Bob Keller.


Schedule 6.2
 
 

--------------------------------------------------------------------------------

 